Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 1 of 66 Page ID
                                 #:36309




                        EXHIBIT A
                        [Redacted]
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 2 of 66 Page ID
                                   #:36310


Puma Biotechnology Securities Litigation
Exhibit A: Valid claims

Claim #    Claimant                        Account Number    Damages        Notes
100001‐2                                                     $       283.50
100003‐9                                                     $       450.00
100005‐5                                                     $       382.50
100006‐3                                                     $       450.00
100008‐0                                                     $       450.00
100010‐1                                                     $       450.00
100012‐8                                                     $        81.00
100013‐6                                                     $       517.50
100014‐4                                                     $       297.00
100015‐2                                                     $        31.50
100016‐0                                                     $    11,025.00
100017‐9                                                     $        27.00
100019‐5                                                     $       225.00
100025‐0                                                     $       450.00
100026‐8                                                     $        40.50
100027‐6                                                     $        63.00
100029‐2                                                     $        31.50
100030‐6                                                     $        22.50
100036‐5                                                     $       450.00
100037‐3                                                     $       202.50
100038‐1                                                     $    16,182.00
100040‐3                                                     $        22.50
100041‐1                                                     $       135.00
100046‐2                                                     $        18.00
100048‐9                                                     $         4.50
100053‐5                                                     $        52.24
100057‐8                                                     $       180.00
100058‐6                                                     $        22.50
100060‐8                                                     $        67.50
100061‐6                                                     $        36.00
100062‐4                                                     $       288.00
100063‐2                                                     $        45.00
100064‐0                                                     $       337.50
100065‐9                                                     $        22.50
100066‐7                                                     $       153.00
100067‐5                                                     $       180.00
100068‐3                                                     $        13.50
100073‐0                                                     $     1,125.00
100077‐2                                                     $       247.50
100084‐5                                                     $       225.00
100085‐3                                                     $       477.00
100087‐0                                                     $       225.00
100088‐8                                                     $     2,250.00
100091‐8                                                     $       900.00
100093‐4                                                     $        13.50
100094‐2                                                     $        90.00
100095‐0                                                     $       450.00
100097‐7                                                     $        18.00
100098‐5                                                     $        45.00
100099‐3                                                     $        22.50
100101‐9                                                     $       180.00
100102‐7                                                     $        90.00
100107‐8                                                     $       900.00
100108‐6                                                     $       450.00
100109‐4                                                     $         9.00
100111‐6                                                     $        27.00
100112‐4                                                     $        67.50
100113‐2                                                     $       117.00
100114‐0                                                     $       450.00
100116‐7                                                     $       450.00
100117‐5                                                     $       202.50
100118‐3                                                     $       904.50
100119‐1                                                     $       130.50
100120‐5                                                     $       162.00
100121‐3                                                     $       153.00




                                              Page 1 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 3 of 66 Page ID
                                   #:36311


100123‐0                                            $      157.50
100124‐8                                            $      157.50
100125‐6                                            $      166.50
100126‐4                                            $      562.50
100127‐2                                            $    1,350.00
100128‐0                                            $      510.95
100129‐9                                            $      135.00
100130‐2                                            $      112.50
100131‐0                                            $      337.50
100134‐5                                            $       90.00
100135‐3                                            $      225.00
100137‐0                                            $      450.00
100138‐8                                            $      450.00
100139‐6                                            $      333.00
100140‐0                                            $       49.50
100142‐6                                            $       40.50
100145‐0                                            $      450.00
100147‐7                                            $      900.00
100149‐3                                            $      450.00
100150‐7                                            $       36.00
100151‐5                                            $      135.00
100152‐3                                            $    3,150.00
100154‐0                                            $      162.00
100155‐8                                            $      247.50
100156‐6                                            $      337.50
100157‐4                                            $      225.00
100158‐2                                            $        4.50
100159‐0                                            $       81.00
100160‐4                                            $       49.50
100161‐2                                            $       45.00
100164‐7                                            $    4,500.00
100166‐3                                            $      675.00
100167‐1                                            $      369.00
100170‐1                                            $    1,125.00
100173‐6                                            $    2,250.00
100174‐4                                            $      436.50
100175‐2                                            $   45,000.00
100178‐7                                            $      459.00
100179‐5                                            $    4,500.00
100180‐9                                            $    4,500.00
100181‐7                                            $       67.50
100183‐3                                            $      225.00
100185‐0                                            $      225.00
100187‐6                                            $      697.50
100190‐6                                            $       67.50
100192‐2                                            $      292.50
100193‐0                                            $       40.50
100194‐9                                            $       40.50
100197‐3                                            $    4,752.00
100198‐1                                            $       18.00
100199‐0                                            $      292.50
100200‐7                                            $      657.00
100201‐5                                            $      382.50
100202‐3                                            $       90.00
100205‐8                                            $    4,500.00
100206‐6                                            $       45.00
100211‐2                                            $        4.50
100213‐9                                            $       49.50
100215‐5                                            $      900.00
100220‐1                                            $   36,940.50
100221‐0                                            $      450.00
100224‐4                                            $      180.00
100225‐2                                            $      202.50
100239‐2                                            $       90.00
100242‐2                                            $      450.00
100243‐0                                            $    5,062.50
100244‐9                                            $      675.00
100245‐7                                            $      450.00
100247‐3                                            $       45.00




                                     Page 2 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 4 of 66 Page ID
                                   #:36312


100248‐1                                            $      315.00
100249‐0                                            $      315.00
100251‐1                                            $    2,452.50
100254‐6                                            $      315.00
100255‐4                                            $      112.50
100256‐2                                            $      112.50
100260‐0                                            $      450.00
100262‐7                                            $      135.00
100264‐3                                            $       45.00
100265‐1                                            $       90.00
100267‐8                                            $      225.00
100269‐4                                            $      450.00
100272‐4                                            $      112.50
100273‐2                                            $      337.50
100276‐7                                            $      405.00
100277‐5                                            $       99.00
100278‐3                                            $    1,125.00
100283‐0                                            $      450.00
100284‐8                                            $       45.00
100285‐6                                            $      765.00
100288‐0                                            $    1,080.00
100290‐2                                            $   11,250.00
100291‐0                                            $      450.00
100293‐7                                            $      270.00
100296‐1                                            $      450.00
100298‐8                                            $       45.00
100299‐6                                            $      112.50
100300‐3                                            $      109.45
100301‐1                                            $      135.00
100302‐0                                            $      202.50
100303‐8                                            $       90.00
100306‐2                                            $      225.00
100308‐9                                            $      225.00
100309‐7                                            $      450.00
100310‐0                                            $      450.00
100312‐7                                            $      900.00
100313‐5                                            $    2,250.00
100314‐3                                            $      450.00
100316‐0                                            $       18.00
100319‐4                                            $       90.00
100320‐8                                            $      225.00
100322‐4                                            $      450.00
100324‐0                                            $      562.50
100328‐3                                            $      450.00
100329‐1                                            $      157.50
100332‐1                                            $      225.00
100334‐8                                            $      220.50
100335‐6                                            $       22.50
100337‐2                                            $      225.00
100339‐9                                            $       99.45
100340‐2                                            $       66.14
100341‐0                                            $    2,700.00
100342‐9                                            $      900.00
100343‐7                                            $       45.00
100344‐5                                            $      562.50
100347‐0                                            $      225.00
100348‐8                                            $      450.00
100349‐6                                            $      900.00
100351‐8                                            $      450.00
100352‐6                                            $    1,012.50
100353‐4                                            $      450.00
100354‐2                                            $      180.00
100356‐9                                            $      135.00
100361‐5                                            $      450.00
100362‐3                                            $      103.50
100363‐1                                            $       13.50
100364‐0                                            $       63.00
100366‐6                                            $      225.00
100367‐4                                            $      450.00




                                     Page 3 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 5 of 66 Page ID
                                   #:36313


100368‐2                                            $      225.00
100369‐0                                            $      900.00
100370‐4                                            $      301.50
100373‐9                                            $      450.00
100374‐7                                            $       40.50
100375‐5                                            $      157.50
100376‐3                                            $       45.00
100377‐1                                            $      283.50
100382‐8                                            $       58.50
100383‐6                                            $      450.00
100384‐4                                            $      225.00
100385‐2                                            $    1,063.56
100386‐0                                            $      247.50
100387‐9                                            $      112.50
100388‐7                                            $      202.50
100389‐5                                            $      202.50
100390‐9                                            $      900.00
100391‐7                                            $      283.50
100392‐5                                            $      450.00
100393‐3                                            $      450.00
100395‐0                                            $       27.00
100396‐8                                            $       13.50
100397‐6                                            $        4.50
100398‐4                                            $      900.00
100399‐2                                            $      225.00
100400‐0                                            $        4.50
100401‐8                                            $      193.50
100402‐6                                            $       85.18
100404‐2                                            $      900.00
100405‐0                                            $       45.00
100406‐9                                            $      450.00
100407‐7                                            $      270.00
100408‐5                                            $    6,615.00
100409‐3                                            $      225.00
100410‐7                                            $      315.00
100411‐5                                            $      900.00
100413‐1                                            $      450.00
100414‐0                                            $       90.00
100416‐6                                            $      135.00
100417‐4                                            $       22.50
100418‐2                                            $       45.00
100419‐0                                            $      157.50
100422‐0                                            $       94.50
100423‐9                                            $       27.00
100424‐7                                            $       67.50
100425‐5                                            $      225.00
100426‐3                                            $      166.50
100427‐1                                            $      157.50
100428‐0                                            $      364.50
100431‐0                                            $      117.00
100432‐8                                            $       40.50
100437‐9                                            $      202.50
100438‐7                                            $       67.50
100439‐5                                            $      225.00
100440‐9                                            $      310.50
100441‐7                                            $      454.50
100442‐5                                            $       27.00
100443‐3                                            $      450.00
100444‐1                                            $    4,500.00
100445‐0                                            $      477.00
100447‐6                                            $       58.50
100448‐4                                            $      900.00
100449‐2                                            $   21,600.00
100450‐6                                            $    2,250.00
100451‐4                                            $      337.50
100452‐2                                            $    1,350.00
100456‐5                                            $    1,350.00
100457‐3                                            $       99.00
100458‐1                                            $      171.00




                                     Page 4 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 6 of 66 Page ID
                                   #:36314


100460‐3                                            $      40.50
100462‐0                                            $     900.00
100463‐8                                            $     207.00
100464‐6                                            $     900.00
100465‐4                                            $     112.50
100466‐2                                            $   1,350.00
100467‐0                                            $     270.00
100468‐9                                            $     306.00
100469‐7                                            $     130.50
100472‐7                                            $      18.00
100473‐5                                            $      40.50
100474‐3                                            $     450.00
100478‐6                                            $     562.50
100479‐4                                            $     900.00
100481‐6                                            $     450.00 updated to Valid
100482‐4                                            $     157.50
100483‐2                                            $      90.00
100490‐5                                            $     148.50
100491‐3                                            $     261.00
100492‐1                                            $      90.00
100494‐8                                            $     540.00
100495‐6                                            $     144.00
100496‐4                                            $     369.00
100497‐2                                            $     450.00
100500‐6                                            $     112.50
100501‐4                                            $     225.00
100505‐7                                            $   2,533.50
100507‐3                                            $     810.00
100511‐1                                            $     225.00
100512‐0                                            $      31.50
100513‐8                                            $      36.00
100514‐6                                            $     261.00
100516‐2                                            $   2,250.00
100517‐0                                            $     450.00
100518‐9                                            $      45.00
100519‐7                                            $      90.00
100520‐0                                            $      22.50
100521‐9                                            $     283.50
100523‐5                                            $      27.00
100524‐3                                            $     292.50
100525‐1                                            $      22.50
100527‐8                                            $      27.00
100528‐6                                            $      36.00
100529‐4                                            $      63.00
100530‐8                                            $   2,250.00
100531‐6                                            $      94.50
100535‐9                                            $     675.00
100536‐7                                            $      67.50
100537‐5                                            $     450.00
100538‐3                                            $     225.00
100539‐1                                            $   2,146.50
100540‐5                                            $     225.00
100543‐0                                            $     247.50
100544‐8                                            $     477.00
100545‐6                                            $      79.00
100546‐4                                            $       9.00
100547‐2                                            $     337.50
100550‐2                                            $     450.00
100551‐0                                            $      72.00
100553‐7                                            $   4,500.00
100556‐1                                            $      36.00
100569‐3                                            $   2,317.50
100574‐0                                            $      90.00
100577‐4                                            $      90.00
100581‐2                                            $      90.00
100582‐0                                            $     450.00
100585‐5                                            $      45.00
100596‐0                                            $      22.50
100597‐9                                            $     450.00




                                     Page 5 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 7 of 66 Page ID
                                   #:36315


100602‐9                                            $     450.00
100603‐7                                            $     562.50
100611‐8                                            $      45.00
100612‐6                                            $       9.00
100618‐5                                            $     220.50
100619‐3                                            $     225.00
100620‐7                                            $     900.00
100622‐3                                            $     112.50
100626‐6                                            $      36.00
100627‐4                                            $     148.50
100628‐2                                            $      22.50
100629‐0                                            $   1,125.00
100630‐4                                            $     450.00
100633‐9                                            $     337.50
100639‐8                                            $     450.00
100641‐0                                            $      45.00
100642‐8                                            $      90.00
100643‐6                                            $     225.00
100648‐7                                            $       9.00
100652‐5                                            $   4,500.00
100655‐0                                            $     112.50
100660‐6                                            $     562.50
100661‐4                                            $     117.00
100663‐0                                            $     112.50
100668‐1                                            $     765.00
100669‐0                                            $     900.00
100672‐0                                            $      90.00
100673‐8                                            $     675.00
100677‐0                                            $      90.00
100681‐9                                            $      85.50
100683‐5                                            $      31.50
100685‐1                                            $      63.00
100687‐8                                            $     562.50
100688‐6                                            $     135.00
100689‐4                                            $     450.00
100691‐6                                            $     135.00
100694‐0                                            $     337.50
100695‐9                                            $   2,092.50
100696‐7                                            $     603.00
100700‐9                                            $     900.00
100702‐5                                            $     225.00
100703‐3                                            $     450.00
100706‐8                                            $     225.00
100713‐0                                            $     126.00
100714‐9                                            $     450.00
100716‐5                                            $     900.00
100718‐1                                            $      22.50
100719‐0                                            $      36.00
100723‐8                                            $       4.50
100728‐9                                            $     450.00
100730‐0                                            $      49.50
100731‐9                                            $     112.50
100732‐7                                            $      45.00
100735‐1                                            $     103.50
100736‐0                                            $     135.00
100741‐6                                            $      58.50
100743‐2                                            $      31.50
100744‐0                                            $      36.00
100746‐7                                            $      58.50
100747‐5                                            $     900.00
100748‐3                                            $     594.00
100749‐1                                            $     558.00
100750‐5                                            $     112.50
100751‐3                                            $      67.50
100753‐0                                            $     450.00
100757‐2                                            $     562.50
100763‐7                                            $     450.00
100764‐5                                            $      22.50
100765‐3                                            $     126.00




                                     Page 6 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 8 of 66 Page ID
                                   #:36316


100770‐0                                            $      202.50
100775‐0                                            $      225.00
100783‐1                                            $      225.00
100787‐4                                            $       67.50
100790‐4                                            $    1,035.00
100792‐0                                            $      405.00
100794‐7                                            $       13.50
100798‐0                                            $      225.00
100800‐5                                            $       63.00
100802‐1                                            $      450.00
100804‐8                                            $       22.50
100805‐6                                            $       22.50
100806‐4                                            $       45.00
100807‐2                                            $       18.00
100815‐3                                            $      112.50
100816‐1                                            $       22.50
100817‐0                                            $      967.50
100819‐6                                            $   82,053.00
100823‐4                                            $      157.50
100825‐0                                            $      625.50
100826‐9                                            $    3,492.00
100827‐7                                            $      135.00
100828‐5                                            $        9.00
100829‐3                                            $        9.00
100831‐5                                            $       31.50
100832‐3                                            $    1,800.00
100833‐1                                            $       22.50
100834‐0                                            $      540.00
100835‐8                                            $    4,500.00
100836‐6                                            $       67.50
100840‐4                                            $      450.00
100841‐2                                            $       90.00
100845‐5                                            $    2,250.00
100846‐3                                            $       27.00
100847‐1                                            $       27.00
100848‐0                                            $       27.00
100849‐8                                            $       31.50
100853‐6                                            $       22.50
100855‐2                                            $      450.00
100856‐0                                            $   11,754.00
100867‐6                                            $    7,200.00
100869‐2                                            $       45.00
100872‐2                                            $      162.00
100873‐0                                            $    1,125.00
100877‐3                                            $      225.00
100880‐3                                            $      148.50
100881‐1                                            $      337.50
100884‐6                                            $       67.50
100886‐2                                            $      900.00
100887‐0                                            $    5,625.00
100889‐7                                            $       67.50
100890‐0                                            $       32.82
100891‐9                                            $       58.50
100892‐7                                            $      207.00
100893‐5                                            $      270.00
100895‐1                                            $      900.00
100898‐6                                            $      265.50
100900‐1                                            $       67.50
100901‐0                                            $        4.50
100908‐7                                            $       72.00
100919‐2                                            $      427.50
100921‐4                                            $      360.00
400001‐3                                            $    4,500.00
400003‐0                                            $      301.50
400005‐6                                            $    1,350.00
400007‐2                                            $      112.50
400009‐9                                            $    1,080.00
400010‐2                                            $    2,250.00
400014‐5                                            $      450.00




                                     Page 7 of 65
  Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 9 of 66 Page ID
                                   #:36317


400016‐1                                            $       337.50
400017‐0                                            $       405.00
400018‐8                                            $        67.50
400020‐0                                            $       202.50
400021‐8                                            $       450.00
400022‐6                                            $       180.00
400023‐4                                            $        90.00
400025‐0                                            $       135.00
400026‐9                                            $        36.00
400027‐7                                            $        58.50
400031‐5                                            $       157.50
400033‐1                                            $     6,075.00
400037‐4                                            $       337.50
400038‐2                                            $       225.00
400042‐0                                            $       675.00
400044‐7                                            $        45.00
400045‐5                                            $       121.50
400046‐3                                            $        45.00
400047‐1                                            $        45.00
400048‐0                                            $       616.50
400049‐8                                            $       225.00
400059‐5                                            $        76.50
400062‐5                                            $        45.00
400063‐3                                            $       900.00
400064‐1                                            $     2,250.00
400065‐0                                            $     4,500.00
400066‐8                                            $       900.00
400086‐2                                            $       787.50
400087‐0                                            $     1,350.00
400091‐9                                            $        45.00
400092‐7                                            $       900.00
400093‐5                                            $        45.00
400094‐3                                            $        90.00
400095‐1                                            $       225.00
400099‐4                                            $       180.00
400101‐0                                            $       945.00
400102‐8                                            $       225.00
400109‐5                                            $       238.50
400111‐7                                            $       450.00
400115‐0                                            $       157.50
400118‐4                                            $     9,000.00
400119‐2                                            $        45.00
400123‐0                                            $       450.00
400124‐9                                            $       126.00
400126‐5                                            $        22.50
400128‐1                                            $       450.00
400129‐0                                            $        27.00
400133‐8                                            $        58.50
400135‐4                                            $        58.50
400137‐0                                            $        63.00
400139‐7                                            $    22,500.00
400143‐5                                            $     1,350.00
400145‐1                                            $    17,550.00
400146‐0                                            $   220,500.00
400148‐6                                            $    94,500.00
400150‐8                                            $       661.50
400154‐0                                            $       180.00
400155‐9                                            $    18,900.00
400156‐7                                            $     5,850.00
400160‐5                                            $     1,237.50
400161‐3                                            $       220.50
400166‐4                                            $   230,548.50
400167‐2                                            $       450.00
400169‐9                                            $       112.50
400170‐2                                            $       225.00
400172‐9                                            $   245,254.50
400173‐7                                            $     2,457.00
400174‐5                                            $    64,075.50
400175‐3                                            $    79,587.00




                                     Page 8 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 10 of 66 Page ID
                                  #:36318


400176‐1                                            $      949.50
400180‐0                                            $      553.50
400182‐6                                            $    4,050.00
400183‐4                                            $       99.00
400187‐7                                            $       90.00
400189‐3                                            $      112.50
400190‐7                                            $       40.50
400191‐5                                            $      450.00
400195‐8                                            $      801.00
400205‐9                                            $    1,350.00
600009‐6                                            $      112.50
600010‐0                                            $       13.50
600011‐8                                            $      202.50
600014‐2                                            $       13.50
600015‐0                                            $       22.50
600016‐9                                            $       31.50
600018‐5                                            $       27.00
600025‐8                                            $       13.50
600026‐6                                            $       18.00
600031‐2                                            $        9.00
600040‐1                                            $        4.50
600045‐2                                            $       18.00
600046‐0                                            $       13.50
600066‐5                                            $    1,057.50
600067‐3                                            $      157.50
600068‐1                                            $      225.00
600069‐0                                            $      562.50
600071‐1                                            $       90.00
600072‐0                                            $      135.00
600073‐8                                            $    1,206.00
600075‐4                                            $    1,071.00
600076‐2                                            $      157.50
600077‐0                                            $      630.00
600078‐9                                            $    1,431.00
600083‐5                                            $       85.50
600084‐3                                            $       31.50
600085‐1                                            $        9.00
600086‐0                                            $        9.00
600087‐8                                            $        9.00
600088‐6                                            $        9.00
600089‐4                                            $       18.00
600097‐5                                            $    1,575.00
600099‐1                                            $      652.50
600100‐9                                            $    1,035.00
600102‐5                                            $   13,135.50
600103‐3                                            $    1,147.50
600108‐4                                            $      171.00
600109‐2                                            $       54.00
600110‐6                                            $       31.50
600112‐2                                            $       18.00
600114‐9                                            $      981.00
600117‐3                                            $       22.50
600118‐1                                            $       31.50
600120‐3                                            $       90.00
600121‐1                                            $       90.00
600124‐6                                            $      162.00
600126‐2                                            $      270.00
600130‐0                                            $       85.50
600132‐7                                            $    6,376.50
600133‐5                                            $    3,028.50
600134‐3                                            $       22.50
600135‐1                                            $      517.50
600136‐0                                            $      360.00
600137‐8                                            $      378.00
600143‐2                                            $       18.00
600148‐3                                            $       13.50
600150‐5                                            $       13.50
600153‐0                                            $       31.50
600163‐7                                            $       63.00




                                     Page 9 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 11 of 66 Page ID
                                  #:36319


600164‐5                                            $        31.50
600175‐0                                            $       495.00
600176‐9                                            $       513.00
600177‐7                                            $       621.00
600178‐5                                            $     1,201.50
600179‐3                                            $     2,745.00
600180‐7                                            $     4,050.00
600181‐5                                            $       639.00
600182‐3                                            $       454.50
600184‐0                                            $    13,590.00
600191‐2                                            $     1,732.50
600192‐0                                            $     1,089.00
600196‐3                                            $       729.00
600197‐1                                            $     2,016.00
600201‐3                                            $       540.00
600202‐1                                            $     8,415.00
600203‐0                                            $       270.00
600206‐4                                            $       567.00
600210‐2                                            $     2,700.00
600211‐0                                            $     2,101.50
600212‐9                                            $       337.50
600214‐5                                            $       126.00
600216‐1                                            $     1,773.00
600220‐0                                            $    11,623.50
600221‐8                                            $       558.00
600242‐0                                            $         4.50
600246‐3                                            $     5,670.00
600264‐1                                            $         4.50
600266‐8                                            $         4.50
600269‐2                                            $        54.00
600270‐6                                            $        27.00
600271‐4                                            $        27.00
600295‐1                                            $         4.50
600302‐8                                            $    46,791.00
600303‐6                                            $       486.00
600305‐2                                            $       630.00
600306‐0                                            $    70,650.00
600311‐7                                            $       504.00
600315‐0                                            $    10,017.00
600341‐9                                            $     4,081.50
600344‐3                                            $     4,203.00
600354‐0                                            $       450.00
600355‐9                                            $     3,150.00
600356‐7                                            $     2,160.00
600357‐5                                            $       900.00
600358‐3                                            $       270.00
600359‐1                                            $       225.00
600361‐3                                            $    99,310.50
600362‐1                                            $    16,587.00
600363‐0                                            $   697,032.00
600364‐8                                            $     6,633.00
600365‐6                                            $   349,263.00
600369‐9                                            $       450.00
600380‐0                                            $    58,500.00
600382‐6                                            $     1,800.00
600387‐7                                            $     5,004.00
600392‐3                                            $     8,586.00
600395‐8                                            $    18,045.00
600396‐6                                            $    71,482.50
600398‐2                                            $    25,200.00
600399‐0                                            $     4,990.99
600400‐8                                            $       900.00
600406‐7                                            $    18,729.00
600415‐6                                            $    11,475.00
600417‐2                                            $       157.50
600425‐3                                            $     2,250.00
600426‐1                                            $    14,400.00
600432‐6                                            $     1,278.00
600459‐8                                            $    36,000.00




                                    Page 10 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 12 of 66 Page ID
                                  #:36320


600465‐2                                            $     2,700.00
600475‐0                                            $     9,396.00
600476‐8                                            $       868.50
600477‐6                                            $    38,268.00
600495‐4                                            $       193.50
600496‐2                                            $       247.50
600497‐0                                            $       981.00
600498‐9                                            $     1,903.50
600499‐7                                            $     3,339.00
600500‐4                                            $       418.50
600501‐2                                            $       207.00
600502‐0                                            $       391.50
600523‐3                                            $    18,000.00
600541‐1                                            $     2,250.00
600544‐6                                            $     7,258.50
600547‐0                                            $         4.50
600548‐9                                            $     4,360.50
600551‐9                                            $    47,299.50
600615‐9                                            $       900.00
600654‐0                                            $     4,275.00
600657‐4                                            $     1,350.00
600671‐0                                            $       225.00
600672‐8                                            $    17,662.50
600686‐8                                            $       589.50
600687‐6                                            $       436.50
600688‐4                                            $       459.00
600753‐8                                            $    40,551.00
600788‐0                                            $     2,250.00
600791‐0                                            $       135.00
600807‐0                                            $    23,850.00
600814‐3                                            $     5,999.59
600862‐3                                            $     4,522.50
600863‐1                                            $   202,500.00
600874‐7                                            $     1,345.50
600877‐1                                            $       580.50
600882‐8                                            $       607.50
600883‐6                                            $    10,912.50
600887‐9                                            $        13.50
600888‐7                                            $        36.00
600889‐5                                            $        81.00
600890‐9                                            $        54.00
600891‐7                                            $        49.50
600892‐5                                            $        31.50
600894‐1                                            $        31.50
600896‐8                                            $       112.50
600898‐4                                            $         9.00
600899‐2                                            $         4.50
600901‐8                                            $       108.00
600902‐6                                            $        18.00
600903‐4                                            $        13.50
600904‐2                                            $         9.00
600905‐0                                            $         4.50
600906‐9                                            $        18.00
600907‐7                                            $         9.00
600908‐5                                            $        18.00
600910‐7                                            $        36.00
600911‐5                                            $         9.00
600912‐3                                            $        27.00
600913‐1                                            $         9.00
600914‐0                                            $        18.00
600917‐4                                            $         9.00
600918‐2                                            $        18.00
600920‐4                                            $        18.00
600921‐2                                            $        18.00
600922‐0                                            $        36.00
600930‐1                                            $        36.00
600931‐0                                            $        13.50
600934‐4                                            $        27.00
600935‐2                                            $        13.50




                                    Page 11 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 13 of 66 Page ID
                                  #:36321


600936‐0                                            $         9.00
600937‐9                                            $         4.50
600938‐7                                            $        27.00
600939‐5                                            $        13.50
600940‐9                                            $        13.50
600941‐7                                            $         4.50
600942‐5                                            $       171.00
600943‐3                                            $        99.00
600944‐1                                            $        63.00
600945‐0                                            $        36.00
600947‐6                                            $        22.50
600949‐2                                            $        54.00
600950‐6                                            $        27.00
600951‐4                                            $        58.50
600955‐7                                            $       450.00
600956‐5                                            $       135.00
600958‐1                                            $    34,650.00
600961‐1                                            $     8,100.00
600965‐4                                            $       135.00
600967‐0                                            $     6,750.00
600970‐0                                            $     4,050.00
600973‐5                                            $   362,700.00
600974‐3                                            $    20,250.00
600984‐0                                            $     7,497.00
600987‐5                                            $    16,713.00
600991‐3                                            $     2,250.00
600992‐1                                            $    14,850.00
600996‐4                                            $     2,970.00
600999‐9                                            $     5,400.00
601006‐7                                            $     2,308.50
601009‐1                                            $        58.50
601012‐1                                            $     5,013.00
601019‐9                                            $    10,039.50
601020‐2                                            $    45,450.00
601021‐0                                            $     5,400.00
601023‐7                                            $    23,535.00
601028‐8                                            $     4,500.00
601038‐5                                            $       337.50
601040‐7                                            $     1,066.50
601042‐3                                            $    16,798.50
601047‐4                                            $    16,443.00
601048‐2                                            $       400.50
601049‐0                                            $       558.00
601050‐4                                            $        31.50
601051‐2                                            $     1,692.00
601053‐9                                            $       927.00
601054‐7                                            $     6,453.00
601058‐0                                            $     1,350.00
601063‐6                                            $    21,082.50
601065‐2                                            $       405.00
601068‐7                                            $       450.00
601069‐5                                            $     2,110.50
601071‐7                                            $       337.50
601072‐5                                            $    10,701.00
601073‐3                                            $    11,700.00
601075‐0                                            $    12,352.50
601077‐6                                            $     8,973.00
601078‐4                                            $     1,525.50
601079‐2                                            $     3,532.50
601081‐4                                            $       900.00
601082‐2                                            $       756.00
601084‐9                                            $     4,779.00
601085‐7                                            $     2,902.50
601086‐5                                            $     4,500.00
601087‐3                                            $     6,100.00
601088‐1                                            $       652.50
601093‐8                                            $     7,411.50
601098‐9                                            $     1,467.00
601106‐3                                            $     1,530.00




                                    Page 12 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 14 of 66 Page ID
                                  #:36322


601109‐8                                            $      382.50
601111‐0                                            $    5,688.00
601112‐8                                            $    3,861.00
601116‐0                                            $    3,015.00
601119‐5                                            $    7,335.00
601120‐9                                            $   40,536.00
601121‐7                                            $    5,112.00
601123‐3                                            $    4,410.00
601124‐1                                            $      450.00
601130‐6                                            $       22.50
601135‐7                                            $       63.00
601136‐5                                            $       22.50
601139‐0                                            $       99.00
601144‐6                                            $      162.00
601145‐4                                            $        9.00
601147‐0                                            $       85.50
601148‐9                                            $       31.50
601149‐7                                            $      558.00
601150‐0                                            $       27.00
601151‐9                                            $       99.00
601152‐7                                            $       27.00
601153‐5                                            $       27.00
601154‐3                                            $       49.50
601155‐1                                            $       27.00
601157‐8                                            $      184.50
601160‐8                                            $       45.00
601161‐6                                            $      180.00
601164‐0                                            $      450.00
601169‐1                                            $    1,800.00
601170‐5                                            $    1,327.50
601171‐3                                            $    6,628.50
601172‐1                                            $      652.50
601177‐2                                            $    5,994.00
601178‐0                                            $    2,214.00
601179‐9                                            $      634.50
601182‐9                                            $      157.50
601183‐7                                            $       81.00
601184‐5                                            $    3,384.00
601186‐1                                            $    1,237.50
601188‐8                                            $      495.00
601190‐0                                            $    1,192.50
601191‐8                                            $      126.00
601197‐7                                            $    4,828.50
601201‐9                                            $   31,198.50
601203‐5                                            $    1,350.00
601207‐8                                            $    1,080.00
601209‐4                                            $    2,839.50
601212‐4                                            $      279.00
601214‐0                                            $      900.00
601215‐9                                            $    1,350.00
601216‐7                                            $      841.50
601219‐1                                            $      225.00
601220‐5                                            $       31.50
601221‐3                                            $      360.00
601222‐1                                            $    6,183.00
601223‐0                                            $       85.50
601224‐8                                            $       27.00
601225‐6                                            $      634.50
601227‐2                                            $   12,523.50
601228‐0                                            $   36,981.00
601229‐9                                            $      193.50
601230‐2                                            $    7,308.00
601232‐9                                            $      198.00
601236‐1                                            $      549.00
601237‐0                                            $      558.00
601238‐8                                            $      189.00
601240‐0                                            $       58.50
601245‐0                                            $    1,593.00
601247‐7                                            $       58.50




                                    Page 13 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 15 of 66 Page ID
                                  #:36323


601249‐3                                            $    1,908.00
601250‐7                                            $      427.50
601259‐0                                            $    9,265.50
601260‐4                                            $      787.50
601262‐0                                            $      499.50
601263‐9                                            $      765.00
601265‐5                                            $      171.00
601266‐3                                            $    1,710.00
601267‐1                                            $    9,900.00
601268‐0                                            $      900.00
601273‐6                                            $    4,185.00
601274‐4                                            $    3,262.50
601276‐0                                            $    5,625.00
601280‐9                                            $       40.50
601283‐3                                            $      585.00
601287‐6                                            $    2,250.00
601292‐2                                            $      468.00
601294‐9                                            $      112.50
601295‐7                                            $    5,400.00
601296‐5                                            $    2,326.50
601306‐6                                            $        9.00
601308‐2                                            $      450.00
601313‐9                                            $    1,395.00
601316‐3                                            $    2,250.00
601317‐1                                            $    4,180.50
601320‐1                                            $    1,291.50
601321‐0                                            $      513.00
601339‐2                                            $   38,313.00
601367‐8                                            $   38,232.00
601371‐6                                            $      270.00
601374‐0                                            $      324.00
601375‐9                                            $    4,257.00
601376‐7                                            $    3,015.00
601377‐5                                            $      742.50
601378‐3                                            $   11,250.00
601379‐1                                            $      450.00
601380‐5                                            $      247.50
601381‐3                                            $      373.50
601382‐1                                            $      400.50
601383‐0                                            $       63.00
601384‐8                                            $      486.00
601385‐6                                            $      139.50
601386‐4                                            $      121.50
601387‐2                                            $      108.00
601388‐0                                            $      207.00
601389‐9                                            $       99.00
601390‐2                                            $    2,740.50
601391‐0                                            $       76.50
601392‐9                                            $      162.00
601393‐7                                            $       36.00
601394‐5                                            $      126.00
601399‐6                                            $      472.50
601402‐0                                            $      900.00
601403‐8                                            $      139.50
601404‐6                                            $    4,257.00
601405‐4                                            $    6,750.00
601406‐2                                            $    2,542.50
601408‐9                                            $      135.00
601409‐7                                            $      679.50
601412‐7                                            $    3,757.50
601413‐5                                            $      180.00
601414‐3                                            $      202.50
601415‐1                                            $      198.00
601416‐0                                            $      157.50
601417‐8                                            $        9.00
601418‐6                                            $      886.50
601419‐4                                            $    1,687.50
601421‐6                                            $       90.00
601423‐2                                            $      292.50




                                    Page 14 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 16 of 66 Page ID
                                  #:36324


601424‐0                                            $     4,680.00
601425‐9                                            $        45.00
601432‐1                                            $        13.50
601433‐0                                            $       954.00
601437‐2                                            $     6,714.00
601439‐9                                            $       832.50
601440‐2                                            $     2,007.00
601443‐7                                            $     5,881.50
601444‐5                                            $    13,828.50
601445‐3                                            $    40,194.00
601446‐1                                            $    19,890.00
601451‐8                                            $     8,550.00
601452‐6                                            $   125,842.50
601453‐4                                            $       414.00
601454‐2                                            $     1,710.00
601455‐0                                            $     6,615.00
601456‐9                                            $       263.43
601457‐7                                            $     1,350.00
601458‐5                                            $     1,498.50
601459‐3                                            $        76.50
601461‐5                                            $     2,767.50
601463‐1                                            $       202.50
601466‐6                                            $    18,000.00
601467‐4                                            $     7,470.00
601468‐2                                            $   225,000.00
601469‐0                                            $   332,100.00
601470‐4                                            $       913.50
601471‐2                                            $   112,500.00
601472‐0                                            $   514,800.00
601473‐9                                            $     9,000.00
601474‐7                                            $   135,360.00
601475‐5                                            $    60,750.00
601476‐3                                            $    39,019.50
601477‐1                                            $   858,150.00
601478‐0                                            $   591,277.50
601479‐8                                            $    24,840.00
601480‐1                                            $    14,436.00
601483‐6                                            $    72,900.00
601485‐2                                            $    33,750.00
601487‐9                                            $    45,450.00
601488‐7                                            $       859.50
601489‐5                                            $       427.66
601490‐9                                            $     4,050.00
601493‐3                                            $     2,218.50
601496‐8                                            $     2,700.00
601498‐4                                            $     1,476.00
601499‐2                                            $     8,370.00
601500‐0                                            $     2,497.50
601501‐8                                            $       396.00
601508‐5                                            $     7,758.00
601509‐3                                            $     6,862.50
601510‐7                                            $     4,792.50
601511‐5                                            $     8,491.50
601512‐3                                            $    12,172.50
601513‐1                                            $    13,005.00
601514‐0                                            $     2,218.50
601515‐8                                            $     1,269.00
601517‐4                                            $     3,150.00
601518‐2                                            $     6,876.00
601523‐9                                            $     2,227.50
601524‐7                                            $     6,534.00
601529‐8                                            $   394,444.98
601533‐6                                            $    98,932.50
601535‐2                                            $    40,500.00
601536‐0                                            $    40,932.00
601539‐5                                            $     1,737.00
601540‐9                                            $       441.00
601545‐0                                            $       175.50
601546‐8                                            $        27.00




                                    Page 15 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 17 of 66 Page ID
                                  #:36325


601547‐6                                            $     2,182.50
601548‐4                                            $        40.50
601549‐2                                            $        76.50
601550‐6                                            $        81.00
601551‐4                                            $       765.00
601552‐2                                            $        36.00
601554‐9                                            $        22.50
601556‐5                                            $        49.50
601557‐3                                            $        49.50
601558‐1                                            $        94.50
601559‐0                                            $        90.00
601560‐3                                            $        40.50
601561‐1                                            $       378.00
601562‐0                                            $        22.50
601563‐8                                            $        22.50
601565‐4                                            $        81.00
601566‐2                                            $        22.50
601567‐0                                            $        99.00
601568‐9                                            $        58.50
601569‐7                                            $        49.50
601571‐9                                            $       400.50
601572‐7                                            $        18.00
601573‐5                                            $        27.00
601574‐3                                            $        49.50
601575‐1                                            $        54.00
601576‐0                                            $        27.00
601577‐8                                            $        22.50
601578‐6                                            $        67.50
601579‐4                                            $        27.00
601580‐8                                            $        40.50
601581‐6                                            $        13.50
601582‐4                                            $         9.00
601583‐2                                            $        27.00
601584‐0                                            $       684.00
601585‐9                                            $        27.00
601587‐5                                            $       751.50
601588‐3                                            $     3,015.00
601589‐1                                            $     1,147.50
601590‐5                                            $     4,950.00
601591‐3                                            $    11,520.00
601592‐1                                            $     2,655.00
601593‐0                                            $       567.00
601594‐8                                            $     1,395.00
601595‐6                                            $     4,836.00
601598‐0                                            $     4,896.00
601599‐9                                            $    90,000.00
601603‐0                                            $     4,896.00
601606‐5                                            $       670.50
601607‐3                                            $     6,768.00
601609‐0                                            $        85.50
601610‐3                                            $     1,485.00
601611‐1                                            $        49.50
601613‐8                                            $    94,518.00
601614‐6                                            $    26,230.50
601615‐4                                            $     1,485.00
601623‐5                                            $     1,890.00
601624‐3                                            $    25,663.50
601626‐0                                            $    11,956.50
601627‐8                                            $     5,224.50
601628‐6                                            $       670.50
601629‐4                                            $       711.00
601630‐8                                            $    36,720.00
601631‐6                                            $   293,868.00
601632‐4                                            $   367,794.00
601633‐2                                            $    35,227.59
601634‐0                                            $     9,558.00
601635‐9                                            $       315.00
601636‐7                                            $    52,951.50
601638‐3                                            $    50,247.00




                                    Page 16 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 18 of 66 Page ID
                                  #:36326


601641‐3                                            $    21,150.00
601642‐1                                            $   208,363.50
601643‐0                                            $    13,734.00
601645‐6                                            $    28,030.50
601646‐4                                            $    21,595.50
601650‐2                                            $     5,544.00
601651‐0                                            $     3,222.00
601652‐9                                            $    19,098.00
601653‐7                                            $    16,866.00
601656‐1                                            $     2,344.50
601660‐0                                            $       652.50
601661‐8                                            $       135.00
601662‐6                                            $       472.50
601663‐4                                            $       157.50
601665‐0                                            $     1,485.00
601666‐9                                            $       360.00
601670‐7                                            $       585.00
601671‐5                                            $       166.50
601674‐0                                            $       427.50
601679‐0                                            $       103.50
601680‐4                                            $     1,462.50
601682‐0                                            $     1,170.00
601683‐9                                            $       900.00
601684‐7                                            $       153.00
601685‐5                                            $       702.00
601690‐1                                            $        90.00
601693‐6                                            $    18,900.00
601695‐2                                            $     1,350.00
601696‐0                                            $       450.00
601697‐9                                            $    10,350.00
601698‐7                                            $       900.00
601699‐5                                            $     7,200.00
601700‐2                                            $     8,798.00
601701‐0                                            $     5,400.00
601702‐9                                            $    43,650.00
601703‐7                                            $     3,600.00
601704‐5                                            $     3,150.00
601705‐3                                            $     4,050.00
601706‐1                                            $     9,900.00
601707‐0                                            $     2,250.00
601709‐6                                            $     2,700.00
601712‐6                                            $     1,647.00
601713‐4                                            $        22.50
601716‐9                                            $       108.00
601718‐5                                            $        76.50
601719‐3                                            $    18,000.00
601720‐7                                            $     3,780.00
601723‐1                                            $       153.00
601725‐8                                            $     2,115.00
601727‐4                                            $    54,000.00
601732‐0                                            $    53,028.00
601744‐4                                            $     1,282.50
601749‐5                                            $       306.00
601751‐7                                            $       157.50
601764‐9                                            $    43,650.00
601767‐3                                            $    15,700.50
601768‐1                                            $     1,957.50
601773‐8                                            $    14,548.50
601774‐6                                            $     2,452.50
601777‐0                                            $   102,204.00
601778‐9                                            $   104,139.00
601779‐7                                            $     4,644.00
601781‐9                                            $     7,137.00
601782‐7                                            $     2,299.50
601783‐5                                            $     1,723.50
601786‐0                                            $    19,840.50
601794‐0                                            $     4,747.50
601795‐9                                            $    90,405.00
601796‐7                                            $     1,152.00




                                    Page 17 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 19 of 66 Page ID
                                  #:36327


601797‐5                                            $   322,083.00
601799‐1                                            $    32,485.50
601800‐9                                            $       450.00
601801‐7                                            $       135.00
601803‐3                                            $    92,047.50
601816‐5                                            $    18,279.00
601818‐1                                            $     4,374.00
601819‐0                                            $       112.50
601821‐1                                            $    12,424.50
601825‐4                                            $    55,845.00
601828‐9                                            $    25,749.00
601829‐7                                            $    53,559.00
601830‐0                                            $    19,530.00
601834‐3                                            $       171.00
601837‐8                                            $    20,191.50
601845‐9                                            $    33,448.50
601848‐3                                            $     3,699.00
601849‐1                                            $       180.00
601850‐5                                            $        90.00
601851‐3                                            $        90.00
601852‐1                                            $       180.00
601860‐2                                            $       337.50
601866‐1                                            $     1,372.50
601867‐0                                            $    22,968.00
601882‐3                                            $       112.50
601883‐1                                            $        13.50
601884‐0                                            $       697.50
601894‐7                                            $        36.00
601902‐1                                            $     1,188.00
601903‐0                                            $       720.00
601907‐2                                            $     5,400.00
601911‐0                                            $       679.50
601917‐0                                            $       112.50
601918‐8                                            $     2,857.50
601922‐6                                            $       270.00
601924‐2                                            $     1,638.00
601927‐7                                            $     1,206.00
601928‐5                                            $     4,518.00
601932‐3                                            $       702.00
601933‐1                                            $       162.00
601934‐0                                            $        36.00
601937‐4                                            $     1,305.00
601938‐2                                            $     7,627.50
601939‐0                                            $       315.00
601948‐0                                            $    31,545.00
601950‐1                                            $    16,650.00
601951‐0                                            $       900.00
601952‐8                                            $       450.00
601956‐0                                            $    64,867.50
601962‐5                                            $        18.00
601965‐0                                            $     1,237.50
601966‐8                                            $     2,749.50
601969‐2                                            $     2,493.00
601971‐4                                            $     1,125.00
601972‐2                                            $       450.00
601974‐9                                            $       450.00
601979‐0                                            $     1,462.50
601981‐1                                            $    41,706.00
601992‐7                                            $     4,743.00
601997‐8                                            $     6,750.00
601998‐6                                            $    66,226.50
602002‐0                                            $    11,322.00
602004‐6                                            $       904.50
602007‐0                                            $    15,300.00
602008‐9                                            $    15,295.50
602009‐7                                            $    44,977.50
602011‐9                                            $       360.00
602015‐1                                            $    19,521.00
602021‐6                                            $   389,863.50




                                    Page 18 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 20 of 66 Page ID
                                  #:36328


602028‐3                                            $    19,594.26
602036‐4                                            $    24,750.00
602044‐5                                            $     5,895.00
602046‐1                                            $     1,350.00
602058‐5                                            $     7,650.00
602068‐2                                            $    13,185.00
602075‐5                                            $   107,104.50
602076‐3                                            $    54,310.50
602077‐1                                            $   327,505.50
602078‐0                                            $    76,527.00
602080‐1                                            $     3,150.00
602081‐0                                            $    15,399.00
602082‐8                                            $    74,079.00
602084‐4                                            $     4,810.50
602085‐2                                            $     3,977.44
602086‐0                                            $    54,810.00
602087‐9                                            $   129,690.00
602091‐7                                            $     5,796.00
602093‐3                                            $     2,956.50
602094‐1                                            $       855.00
602095‐0                                            $    20,259.00
602096‐8                                            $     2,025.00
602098‐4                                            $     1,489.50
602099‐2                                            $     1,953.00
602100‐0                                            $       544.50
602105‐0                                            $     1,701.00
602108‐5                                            $       603.00
602109‐3                                            $    17,100.00
602110‐7                                            $     5,481.00
602112‐3                                            $     7,582.50
602114‐0                                            $       441.00
602115‐8                                            $     1,800.00 Formerly 608153‐3, no change in damages
602116‐6                                            $     1,350.00
602117‐4                                            $       130.50
602119‐0                                            $        31.50
602120‐4                                            $        31.50
602121‐2                                            $        85.50
602122‐0                                            $        99.00
602123‐9                                            $        72.00
602124‐7                                            $        90.00
602125‐5                                            $        94.50
602126‐3                                            $        90.00
602127‐1                                            $       108.00
602128‐0                                            $       972.00
602129‐8                                            $       135.00
602130‐1                                            $        63.00
602131‐0                                            $        54.00
602132‐8                                            $        27.00
602134‐4                                            $       175.50
602135‐2                                            $        54.00
602138‐7                                            $        58.50
602139‐5                                            $       270.00
602140‐9                                            $       270.00
602141‐7                                            $       270.00
602142‐5                                            $       270.00
602143‐3                                            $       585.00
602144‐1                                            $       225.00
602145‐0                                            $       450.00
602146‐8                                            $       225.00
602147‐6                                            $        81.00
602148‐4                                            $        90.00
602149‐2                                            $        58.50
602150‐6                                            $        90.00
602151‐4                                            $        49.50
602152‐2                                            $        27.00
602153‐0                                            $        22.50
602154‐9                                            $        76.50
602155‐7                                            $       225.00
602156‐5                                            $        58.50




                                    Page 19 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 21 of 66 Page ID
                                  #:36329


602157‐3                                            $      67.50
602158‐1                                            $      72.00
602159‐0                                            $      22.50
602161‐1                                            $      54.00
602162‐0                                            $     135.00
602163‐8                                            $     148.50
602164‐6                                            $     292.50
602166‐2                                            $     130.50
602168‐9                                            $     477.00
602169‐7                                            $     310.50
602170‐0                                            $     472.50
602171‐9                                            $     742.50
602172‐7                                            $     148.50
602173‐5                                            $      45.00
602175‐1                                            $      85.50
602176‐0                                            $     531.00
602177‐8                                            $      22.50
602178‐6                                            $     657.00
602184‐0                                            $   1,017.00
602186‐7                                            $      76.50
602189‐1                                            $      18.00
602191‐3                                            $      94.50
602192‐1                                            $      63.00
602193‐0                                            $      27.00
602196‐4                                            $      58.50
602197‐2                                            $      63.00
602198‐0                                            $     157.50
602200‐6                                            $   1,350.00
602201‐4                                            $      94.50
602202‐2                                            $      94.50
602203‐0                                            $      81.00
602204‐9                                            $     342.00
602205‐7                                            $     139.50
602206‐5                                            $     175.50
602207‐3                                            $     162.00
602208‐1                                            $     153.00
602209‐0                                            $      90.00
602210‐3                                            $     405.00
602211‐1                                            $      99.00
602212‐0                                            $     148.50
602213‐8                                            $     103.50
602214‐6                                            $     103.50
602215‐4                                            $      94.50
602216‐2                                            $      18.00
602220‐0                                            $     126.00
602221‐9                                            $      36.00
602222‐7                                            $     508.50
602223‐5                                            $     193.50
602224‐3                                            $      45.00
602225‐1                                            $      27.00
602226‐0                                            $      36.00
602227‐8                                            $     103.50
602228‐6                                            $     103.50
602229‐4                                            $      81.00
602230‐8                                            $      85.50
602232‐4                                            $      94.50
602233‐2                                            $      27.00
602234‐0                                            $      72.00
602235‐9                                            $      94.50
602236‐7                                            $      58.50
602237‐5                                            $      63.00
602239‐1                                            $      36.00
602240‐5                                            $      36.00
602241‐3                                            $      36.00
602242‐1                                            $      27.00
602243‐0                                            $      27.00
602244‐8                                            $     126.00
602245‐6                                            $      90.00
602246‐4                                            $      72.00




                                    Page 20 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 22 of 66 Page ID
                                  #:36330


602247‐2                                            $         103.50
602248‐0                                            $          40.50
602249‐9                                            $         144.00
602252‐9                                            $         135.00
602254‐5                                            $          13.50
602255‐3                                            $          22.50
602256‐1                                            $          72.00
602257‐0                                            $          99.00
602258‐8                                            $          76.50
602259‐6                                            $          58.50
602260‐0                                            $         450.00
602263‐4                                            $         225.00
602264‐2                                            $          58.50
602265‐0                                            $          99.00
602266‐9                                            $          81.00
602267‐7                                            $          85.50
602268‐5                                            $         369.00
602269‐3                                            $          40.50
602271‐5                                            $           4.50
602272‐3                                            $         198.00
602273‐1                                            $          27.00
602274‐0                                            $          31.50
602275‐8                                            $         823.50
602278‐2                                            $      13,950.00
602280‐4                                            $      23,850.00
602281‐2                                            $       8,550.00
602282‐0                                            $      64,060.14
602287‐1                                            $     481,950.00
602288‐0                                            $     248,850.00
602291‐0                                            $       9,900.00
602292‐8                                            $   1,126,152.00
602295‐2                                            $      33,300.00
602296‐0                                            $       2,250.00
602297‐9                                            $      78,666.00
602299‐5                                            $         387.00
602300‐2                                            $      27,450.00
602302‐9                                            $         130.50
602303‐7                                            $       3,865.50
602304‐5                                            $     144,884.10
602306‐1                                            $       3,699.00
602307‐0                                            $         720.00
602308‐8                                            $       1,350.00
602310‐0                                            $       2,250.00
602311‐8                                            $       3,150.00
602312‐6                                            $     359,419.50
602313‐4                                            $     116,523.00
602314‐2                                            $      19,611.00
602315‐0                                            $     365,715.00
602316‐9                                            $       8,100.00
602322‐3                                            $     137,106.00
602323‐1                                            $       1,845.00
602324‐0                                            $       2,925.00
602325‐8                                            $       8,793.00
602330‐4                                            $         148.50
602331‐2                                            $          76.50
602334‐7                                            $         360.00
602359‐2                                            $       1,350.00
602361‐4                                            $       6,300.00
602362‐2                                            $      17,550.00
602370‐3                                            $       2,646.00
602371‐1                                            $       5,982.56
602372‐0                                            $      78,183.00
602373‐8                                            $       7,092.00
602376‐2                                            $     246,442.50
602377‐0                                            $     135,958.50
602378‐9                                            $       8,567.21
602386‐0                                            $         144.00
602389‐4                                            $       1,147.50
602395‐9                                            $          90.00 Formerly 601873‐4, no change in damages




                                    Page 21 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 23 of 66 Page ID
                                  #:36331


602396‐7                                            $    4,140.00
602397‐5                                            $       18.00
602409‐2                                            $    2,700.00
602410‐6                                            $   45,000.00
602411‐4                                            $   13,500.00
602412‐2                                            $   90,000.00
602419‐0                                            $    1,147.50
602420‐3                                            $    4,405.50
602422‐0                                            $      292.50
602423‐8                                            $    2,236.50
602424‐6                                            $      279.00
602425‐4                                            $      432.00
602428‐9                                            $    1,372.50
602447‐5                                            $    2,880.00
602453‐0                                            $        9.00
602460‐2                                            $       27.00
602466‐1                                            $   12,195.00
602477‐7                                            $       45.00
602491‐2                                            $       45.00
602492‐0                                            $       67.50
602493‐9                                            $      450.00
602494‐7                                            $       45.00
602496‐3                                            $       67.50
602497‐1                                            $       67.50
602499‐8                                            $      292.50
602500‐5                                            $       45.00
602502‐1                                            $       45.00
602503‐0                                            $      157.50
602504‐8                                            $      450.00
602514‐5                                            $       27.00
602515‐3                                            $      108.00
602516‐1                                            $      157.50
602517‐0                                            $       27.00
602523‐4                                            $       63.00
602524‐2                                            $      549.00
602531‐5                                            $   12,946.50
602532‐3                                            $      166.50
602534‐0                                            $    1,521.00
602542‐0                                            $      535.50
602549‐8                                            $    3,154.50
602565‐0                                            $      130.50
602572‐2                                            $        4.50
602575‐7                                            $    9,243.00
602577‐3                                            $      229.50
602581‐1                                            $      706.50
602671‐0                                            $       45.00
602672‐9                                            $       45.00
602673‐7                                            $      135.00
602674‐5                                            $       45.00
602677‐0                                            $       45.00
602679‐6                                            $       45.00
602680‐0                                            $       90.00
602681‐8                                            $        4.50
602682‐6                                            $       45.00
602683‐4                                            $        4.50
602684‐2                                            $        4.50
602685‐0                                            $       45.00
602686‐9                                            $       45.00
602689‐3                                            $        4.50
602690‐7                                            $        4.50
602693‐1                                            $        4.50
602694‐0                                            $       45.00
602698‐2                                            $      135.00
602700‐8                                            $       76.50
602701‐6                                            $       90.00
602702‐4                                            $        4.50
602705‐9                                            $        9.00
602720‐2                                            $   42,426.00
602722‐9                                            $      256.50




                                    Page 22 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 24 of 66 Page ID
                                  #:36332


602726‐1                                            $       450.00
602729‐6                                            $        49.50
602825‐0                                            $     1,350.00
602826‐8                                            $    11,700.00
602841‐1                                            $       427.50
602842‐0                                            $        90.00
602843‐8                                            $     5,557.50
602845‐4                                            $     1,480.50
602846‐2                                            $        27.00
602852‐7                                            $        85.50
602874‐8                                            $        90.00
602876‐4                                            $   151,429.50
602892‐6                                            $    90,652.50
602893‐4                                            $    28,525.50
602900‐0                                            $    40,189.50
602904‐3                                            $         4.50
602915‐9                                            $     2,119.50
602925‐6                                            $    59,400.00
602939‐6                                            $    35,550.00
602945‐0                                            $     2,245.50
602946‐9                                            $     1,197.00
602963‐9                                            $       135.00
602965‐5                                            $        90.00
602967‐1                                            $        90.00
602969‐8                                            $       553.50
602971‐0                                            $       594.00
602972‐8                                            $        58.50
602973‐6                                            $    13,990.50
602974‐4                                            $    23,400.00
602975‐2                                            $     1,467.00
602984‐1                                            $    35,100.00
602985‐0                                            $    36,000.00
602987‐6                                            $     1,395.00
602988‐4                                            $        67.50
602991‐4                                            $     7,533.00
602992‐2                                            $        36.00
602993‐0                                            $        27.00
603004‐1                                            $         4.72
603023‐8                                            $       643.50
603024‐6                                            $        99.00
603027‐0                                            $     2,524.50
603043‐2                                            $     1,548.00
603045‐9                                            $       207.00
603048‐3                                            $       171.00
603050‐5                                            $       148.50
603051‐3                                            $        67.50
603052‐1                                            $     8,190.00
603053‐0                                            $        45.00
603055‐6                                            $        27.00
603056‐4                                            $        27.00
603073‐4                                            $    45,000.00
603075‐0                                            $     1,800.00
603647‐3                                            $       450.00
603649‐0                                            $     9,364.50
603650‐3                                            $     8,572.50
603652‐0                                            $     4,500.00
603655‐4                                            $     1,143.00
603657‐0                                            $     1,800.00
603659‐7                                            $       432.00
603660‐0                                            $       202.50
603662‐7                                            $       162.00
603663‐5                                            $       450.00
603664‐3                                            $       270.00
603665‐1                                            $       112.50
603667‐8                                            $        90.00
603669‐4                                            $        72.00
603670‐8                                            $       373.50
603671‐6                                            $        90.00
603672‐4                                            $        72.00




                                    Page 23 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 25 of 66 Page ID
                                  #:36333


603673‐2                                            $     319.50
603674‐0                                            $     220.50
603676‐7                                            $     180.00
603679‐1                                            $     180.00
603682‐1                                            $     337.50
603683‐0                                            $     450.00
603684‐8                                            $     157.50
603685‐6                                            $     117.00
603686‐4                                            $     112.50
603687‐2                                            $      99.00
603688‐0                                            $      99.00
603689‐9                                            $     171.00
603690‐2                                            $     495.00
603691‐0                                            $     103.50
603692‐9                                            $      90.00
603696‐1                                            $     315.00
603699‐6                                            $     180.00
603701‐1                                            $     126.00
603703‐8                                            $     135.00
603704‐6                                            $     450.00
603705‐4                                            $      81.00
603706‐2                                            $     112.50
603707‐0                                            $     157.50
603708‐9                                            $     135.00
603709‐7                                            $      81.00
603713‐5                                            $     337.50
603714‐3                                            $     166.50
603717‐8                                            $     135.00
603720‐8                                            $      81.00
603721‐6                                            $      90.00
603722‐4                                            $     144.00
603724‐0                                            $     117.00
603725‐9                                            $     135.00
603726‐7                                            $      90.00
603727‐5                                            $     360.00
603728‐3                                            $     103.50
603729‐1                                            $     135.00
603730‐5                                            $     225.00
603732‐1                                            $      67.50
603733‐0                                            $     360.00
603734‐8                                            $      90.00
603735‐6                                            $      81.00
603736‐4                                            $     198.00
603737‐2                                            $      90.00
603738‐0                                            $     135.00
603739‐9                                            $      90.00
603742‐9                                            $     225.00
603743‐7                                            $     112.50
603744‐5                                            $      90.00
603745‐3                                            $     225.00
603746‐1                                            $     450.00
603747‐0                                            $     180.00
603749‐6                                            $   1,935.00
603751‐8                                            $      36.00
603752‐6                                            $     135.00
603753‐4                                            $     202.50
603754‐2                                            $     270.00
603755‐0                                            $     121.50
603756‐9                                            $     337.50
603757‐7                                            $      90.00
603759‐3                                            $     477.00
603760‐7                                            $     360.00
603761‐5                                            $     112.50
603762‐3                                            $      94.50
603763‐1                                            $     148.50
603764‐0                                            $      90.00
603765‐8                                            $      94.50
603766‐6                                            $      72.00
603768‐2                                            $     112.50




                                    Page 24 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 26 of 66 Page ID
                                  #:36334


603770‐4                                            $       112.50
603771‐2                                            $       135.00
603773‐9                                            $       121.50
603774‐7                                            $        90.00
603775‐5                                            $        90.00
603776‐3                                            $       135.00
603777‐1                                            $        94.50
603779‐8                                            $       135.00
603780‐1                                            $       112.50
603781‐0                                            $       450.00
603782‐8                                            $     9,450.00
603790‐9                                            $        36.00
603805‐0                                            $       270.00
603806‐9                                            $        36.00
603807‐7                                            $       157.50
603808‐5                                            $     1,894.50
603809‐3                                            $     1,062.00
603812‐3                                            $     1,800.00
603827‐1                                            $     3,177.00
603830‐1                                            $     3,177.00
603831‐0                                            $     3,177.00
603834‐4                                            $       234.00
603835‐2                                            $       409.50
603853‐0                                            $       117.00
603854‐9                                            $       855.00
603855‐7                                            $       994.50
603856‐5                                            $       139.50
603857‐3                                            $       211.50
603858‐1                                            $       108.00
603860‐3                                            $        31.50
603862‐0                                            $       495.00
603865‐4                                            $       450.00
603866‐2                                            $       450.00
603886‐7                                            $        31.50
603889‐1                                            $    88,074.00
603891‐3                                            $     1,080.00
603893‐0                                            $        22.50
603897‐2                                            $     2,241.00
603903‐0                                            $       225.00
603904‐9                                            $       562.50
603905‐7                                            $     1,800.00
603908‐1                                            $     3,748.50
603913‐8                                            $     1,440.00
603914‐6                                            $     1,462.50
603918‐9                                            $     7,650.00
603919‐7                                            $    13,500.00
603921‐9                                            $    22,131.00
603928‐6                                            $     2,922.00
603929‐4                                            $    11,385.00
603930‐8                                            $       900.00
603932‐4                                            $    32,413.50
603933‐2                                            $       450.00
603937‐5                                            $       625.50
603952‐9                                            $    13,972.50
603953‐7                                            $    14,400.00
603954‐5                                            $   251,154.00
603955‐3                                            $        22.50
603956‐1                                            $         4.50
603957‐0                                            $        45.00
603958‐8                                            $        45.00
603963‐4                                            $         4.50
603964‐2                                            $        67.50
603965‐0                                            $         4.50
603968‐5                                            $        22.50
603969‐3                                            $     1,935.00
603970‐7                                            $       900.00
603971‐5                                            $     1,440.00
603974‐0                                            $     4,050.00
603975‐8                                            $    65,209.50




                                    Page 25 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 27 of 66 Page ID
                                  #:36335


603976‐6                                            $       508.50
603977‐4                                            $    23,499.00
603978‐2                                            $   108,247.50
604012‐8                                            $     1,984.50
604013‐6                                            $     8,100.00
604014‐4                                            $     6,750.00
604016‐0                                            $    10,269.00
604044‐6                                            $         9.00
604049‐7                                            $         4.50
604072‐1                                            $         4.50
604076‐4                                            $         9.00
604086‐1                                            $        13.50
604088‐8                                            $         4.50
604089‐6                                            $        27.00
604092‐6                                            $       135.00
604093‐4                                            $        90.00
604098‐5                                            $    12,312.00
604099‐3                                            $     5,850.00
604100‐0                                            $       738.00
604101‐9                                            $    50,350.50
604105‐1                                            $    21,213.00
604106‐0                                            $    77,928.10
604125‐6                                            $       157.50
604126‐4                                            $     1,575.00
604127‐2                                            $       418.50
604129‐9                                            $     2,092.50 Formerly 601173‐0, no change in damages
604131‐0                                            $     3,973.50
604132‐9                                            $       765.00
604136‐1                                            $     4,297.50
604137‐0                                            $       157.50
604139‐6                                            $       382.50
604147‐7                                            $     1,759.50
604152‐3                                            $       432.00
604153‐1                                            $       310.50
604154‐0                                            $        76.50
604155‐8                                            $        76.50
604156‐6                                            $        58.50
604157‐4                                            $        76.50
604158‐2                                            $       117.00
604163‐9                                            $       103.50
604164‐7                                            $        72.00
604166‐3                                            $        67.50
604183‐3                                            $         9.00
604192‐2                                            $       585.00
604200‐7                                            $        45.00
604202‐3                                            $       490.50
604213‐9                                            $       414.00
604216‐3                                            $       333.00
604217‐1                                            $       832.50
604218‐0                                            $        31.50
604226‐0                                            $        40.50
604227‐9                                            $         9.00
604229‐5                                            $       270.00
604230‐9                                            $     4,275.00
604231‐7                                            $       652.50
604240‐6                                            $   112,050.00
604268‐6                                            $    38,700.00
604277‐5                                            $         4.50
604281‐3                                            $       157.50
604292‐9                                            $       152.16
604363‐1                                            $       234.00
604365‐8                                            $       427.50
604367‐4                                            $     1,575.00
604368‐2                                            $       396.00
604370‐4                                            $       337.50
604372‐0                                            $       225.00
604380‐1                                            $     7,627.50
604381‐0                                            $    19,710.00
604382‐8                                            $    18,819.00




                                    Page 26 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 28 of 66 Page ID
                                  #:36336


604389‐5                                            $     1,116.00
604396‐8                                            $       688.50
604402‐6                                            $   112,500.00
604404‐2                                            $    22,500.00
604405‐0                                            $    29,173.50
604408‐5                                            $   148,050.00
604410‐7                                            $    30,451.50
604411‐5                                            $   445,500.00
604412‐3                                            $   493,200.00
604415‐8                                            $   282,150.00
604416‐6                                            $   508,050.00
604417‐4                                            $       292.50
604418‐2                                            $    12,861.00
604420‐4                                            $     1,800.00
604425‐5                                            $    23,310.00
604426‐3                                            $    64,300.50
604427‐1                                            $     2,389.50
604432‐8                                            $     7,600.50
604433‐6                                            $     4,050.00
604434‐4                                            $     5,004.00
604436‐0                                            $     1,350.00
604440‐9                                            $    31,104.00
604445‐0                                            $        67.50
604447‐6                                            $       927.00
604448‐4                                            $     6,822.00
604451‐4                                            $       891.00
604457‐3                                            $    23,386.50
604458‐1                                            $    14,839.30
604459‐0                                            $       483.84
604460‐3                                            $     2,544.35
604461‐1                                            $     4,641.53
604462‐0                                            $       645.97
604463‐8                                            $     2,304.49
604465‐4                                            $    10,350.00
604468‐9                                            $       306.00
604469‐7                                            $     1,165.50 Formerly 601905‐6, no change in damages
604475‐1                                            $     2,250.00
604482‐4                                            $       450.00
604483‐2                                            $     3,150.00
604484‐0                                            $     3,150.00
604488‐3                                            $     4,500.00
604489‐1                                            $     1,125.00
604492‐1                                            $        81.00
604493‐0                                            $     2,250.00
604494‐8                                            $     1,350.00
604500‐6                                            $       135.00
604502‐2                                            $     2,250.00
604504‐9                                            $        45.00
604509‐0                                            $    22,500.00
604511‐1                                            $     2,700.00
604521‐9                                            $     8,325.00
604522‐7                                            $     1,800.00
604523‐5                                            $       450.00
604524‐3                                            $     1,800.00
604531‐6                                            $       364.50
604532‐4                                            $       675.00
604533‐2                                            $     1,395.00
604535‐9                                            $     1,800.00
604536‐7                                            $     1,800.00
604537‐5                                            $     2,227.50
604541‐3                                            $       927.00
604545‐6                                            $     2,250.00
604550‐2                                            $     2,250.00
604555‐3                                            $       450.00
604557‐0                                            $       180.00
604559‐6                                            $     1,350.00
604560‐0                                            $     3,600.00
604562‐6                                            $       900.00
604565‐0                                            $       900.00




                                    Page 27 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 29 of 66 Page ID
                                  #:36337


604566‐9                                            $      81.00
604567‐7                                            $   3,600.00
604568‐5                                            $   2,250.00
604569‐3                                            $      63.00
604575‐8                                            $     112.50
604576‐6                                            $     157.50
604577‐4                                            $      45.00
604578‐2                                            $     112.50
604579‐0                                            $      67.50
604580‐4                                            $      90.00
604581‐2                                            $     337.50
604582‐0                                            $     180.00
604583‐9                                            $      67.50
604584‐7                                            $      67.50
604585‐5                                            $     135.00
604586‐3                                            $      90.00
604587‐1                                            $      22.50
604588‐0                                            $      45.00
604589‐8                                            $      45.00
604591‐0                                            $     225.00
604592‐8                                            $     382.50
604593‐6                                            $      22.50
604594‐4                                            $     225.00
604595‐2                                            $     135.00
604596‐0                                            $      45.00
604597‐9                                            $     450.00
604598‐7                                            $   1,197.00
604607‐0                                            $      90.00
604608‐8                                            $     945.00
604609‐6                                            $      67.50
604610‐0                                            $     112.50
604611‐8                                            $     333.00
604612‐6                                            $      90.00
604617‐7                                            $     883.00
604619‐3                                            $      81.00
604621‐5                                            $   2,250.00
604622‐3                                            $     225.00
604624‐0                                            $     112.50
604627‐4                                            $     450.00
604628‐2                                            $   1,350.00
604630‐4                                            $     112.50
604631‐2                                            $     450.00
604633‐9                                            $     157.50
604635‐5                                            $     450.00
604636‐3                                            $     450.00
604641‐0                                            $     756.00
604642‐8                                            $   2,250.00
604643‐6                                            $     117.00
604650‐9                                            $      45.00
604653‐3                                            $     900.00
604656‐8                                            $       4.50
604657‐6                                            $     225.00
604658‐4                                            $       4.50
604659‐2                                            $     450.00
604660‐6                                            $     364.50
604664‐9                                            $     180.00
604665‐7                                            $     225.00
604667‐3                                            $     135.00
604671‐1                                            $     450.00
604672‐0                                            $      45.00
604673‐8                                            $     112.50
604674‐6                                            $     450.00
604677‐0                                            $       4.50
604678‐9                                            $   1,350.00
604679‐7                                            $     675.00
604680‐0                                            $   1,237.50
604681‐9                                            $     900.00
604683‐5                                            $     675.00
604688‐6                                            $     900.00




                                    Page 28 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 30 of 66 Page ID
                                  #:36338


604689‐4                                            $     2,025.00
604690‐8                                            $     1,350.00
604691‐6                                            $       900.00
604692‐4                                            $       900.00
604693‐2                                            $       432.00
604694‐0                                            $        45.00
604696‐7                                            $       225.00
604697‐5                                            $        22.50
604698‐3                                            $        45.00
604699‐1                                            $        90.00
604702‐5                                            $       562.50
604709‐2                                            $       562.50
604710‐6                                            $       247.50
604711‐4                                            $       540.00
604712‐2                                            $        22.50
604714‐9                                            $       450.00
604715‐7                                            $     2,250.00
604717‐3                                            $     1,350.00
604718‐1                                            $        90.00
604719‐0                                            $       112.50
604720‐3                                            $       315.00
604721‐1                                            $       112.50
604722‐0                                            $        40.50
604725‐4                                            $        22.50
604726‐2                                            $        22.50
604727‐0                                            $       112.50
604728‐9                                            $        22.50
604729‐7                                            $        22.50
604730‐0                                            $       112.50
604731‐9                                            $        45.00
604732‐7                                            $        90.00
604733‐5                                            $        22.50
604735‐1                                            $       225.00
604736‐0                                            $       225.00
604737‐8                                            $        45.00
604742‐4                                            $       315.00
604743‐2                                            $        90.00
604744‐0                                            $       270.00
604747‐5                                            $       112.50
604748‐3                                            $       180.00
604749‐1                                            $        90.00
604750‐5                                            $       135.00
604751‐3                                            $     1,057.50
604752‐1                                            $     3,150.00
604753‐0                                            $       450.00
604754‐8                                            $       337.50
604756‐4                                            $        67.50
604757‐2                                            $       270.00
604758‐0                                            $       180.00
604761‐0                                            $    40,050.00
604762‐9                                            $     1,800.00
604763‐7                                            $    24,403.50
604766‐1                                            $       270.00
604767‐0                                            $    11,443.50
604768‐8                                            $       450.00
604770‐0                                            $   182,781.00
604772‐6                                            $        99.00
604777‐7                                            $       180.00
604778‐5                                            $    19,350.00
604779‐3                                            $     2,259.00
604780‐7                                            $    40,522.50
604781‐5                                            $        90.00
604782‐3                                            $        22.50
604783‐1                                            $        49.50
604784‐0                                            $        31.50
604785‐8                                            $        58.50
604786‐6                                            $        36.00
604787‐4                                            $         4.50
604788‐2                                            $         9.00




                                    Page 29 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 31 of 66 Page ID
                                  #:36339


604789‐0                                            $         9.00
604790‐4                                            $        90.00
604791‐2                                            $       270.00
604792‐0                                            $       337.50
604793‐9                                            $       171.00
604794‐7                                            $       450.00
604795‐5                                            $       247.50
604796‐3                                            $       139.50
604797‐1                                            $       477.00
604798‐0                                            $     4,018.50
604799‐8                                            $     2,025.00
604800‐5                                            $       769.50
604802‐1                                            $       315.00
604804‐8                                            $     6,624.00
604805‐6                                            $     4,950.00
604806‐4                                            $     2,295.00
604808‐0                                            $       585.00
604809‐9                                            $     5,535.00
604810‐2                                            $   119,592.00
604811‐0                                            $    17,451.00
604812‐9                                            $     3,375.00
604813‐7                                            $     2,160.00
604814‐5                                            $        45.00
604815‐3                                            $     1,399.50
604816‐1                                            $     3,150.00
604817‐0                                            $     4,950.00
604818‐8                                            $     7,200.00
604819‐6                                            $    32,850.00
604820‐0                                            $       337.50
604821‐8                                            $     3,213.00
604822‐6                                            $        67.50
604824‐2                                            $   137,911.50
604825‐0                                            $    46,332.00
604826‐9                                            $     3,091.50
604827‐7                                            $         9.00
604828‐5                                            $       211.50
604829‐3                                            $    12,051.00
604830‐7                                            $        22.50
604831‐5                                            $     6,520.50
604832‐3                                            $       225.00
604833‐1                                            $     3,600.00
604835‐8                                            $    11,470.50
604836‐6                                            $     4,086.00
604837‐4                                            $       112.50
604838‐2                                            $        22.50
604839‐0                                            $     1,102.50
604840‐4                                            $       805.50
604841‐2                                            $       157.50
604842‐0                                            $     5,760.00
604843‐9                                            $       607.50
604844‐7                                            $       202.50
604845‐5                                            $       247.50
604846‐3                                            $       990.00
604847‐1                                            $     1,350.00
604848‐0                                            $       283.50
604849‐8                                            $     2,988.00
604850‐1                                            $     2,245.50
604851‐0                                            $     4,891.50
604852‐8                                            $     1,597.50
604853‐6                                            $     1,944.00
604854‐4                                            $     2,101.50
604855‐2                                            $       315.00
604856‐0                                            $     4,090.50
604857‐9                                            $       450.00
604858‐7                                            $     1,377.00
604859‐5                                            $     6,232.50
604860‐9                                            $       990.00
604861‐7                                            $       189.00
604862‐5                                            $       540.00




                                    Page 30 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 32 of 66 Page ID
                                  #:36340


604863‐3                                            $    7,731.00
604864‐1                                            $    3,060.00
604865‐0                                            $    1,867.50
604866‐8                                            $    1,903.50
604867‐6                                            $    6,277.50
604868‐4                                            $      153.00
604869‐2                                            $    6,475.50
604870‐6                                            $    1,660.50
604871‐4                                            $       67.50
604872‐2                                            $      450.00
604873‐0                                            $    3,577.50
604874‐9                                            $    3,186.00
604875‐7                                            $   18,076.50
604876‐5                                            $    6,322.50
604877‐3                                            $      450.00
604878‐1                                            $   18,774.00
604879‐0                                            $    1,957.50
604880‐3                                            $    1,305.00
604881‐1                                            $    5,274.00
604882‐0                                            $    2,110.50
604883‐8                                            $   14,004.00
604884‐6                                            $    1,867.50
604885‐4                                            $      751.50
604886‐2                                            $    5,287.50
604887‐0                                            $       90.00
604888‐9                                            $    1,930.50
604890‐0                                            $   10,701.00
604891‐9                                            $    1,458.00
604892‐7                                            $    2,385.00
604893‐5                                            $   13,500.00
604894‐3                                            $    4,140.00
604895‐1                                            $    1,642.50
604896‐0                                            $      922.50
604897‐8                                            $    1,048.50
604898‐6                                            $   22,464.00
604899‐4                                            $      450.00
604900‐1                                            $    1,012.50
604901‐0                                            $   21,064.50
604902‐8                                            $   45,171.00
604903‐6                                            $    2,137.50
604904‐4                                            $    1,597.50
604905‐2                                            $   56,070.00
604906‐0                                            $    9,540.00
604907‐9                                            $      450.00
604909‐5                                            $   37,566.00
604910‐9                                            $      427.50
604911‐7                                            $   46,557.00
604913‐3                                            $    4,774.50
604914‐1                                            $    2,052.00
604915‐0                                            $      652.50
604916‐8                                            $    4,050.00
604917‐6                                            $      450.00
604918‐4                                            $    3,289.50
604920‐6                                            $    1,692.00
604921‐4                                            $    4,644.00
604922‐2                                            $   20,641.50
604923‐0                                            $    4,162.50
604924‐9                                            $       31.50
604925‐7                                            $    9,180.00
604927‐3                                            $   14,044.83
604928‐1                                            $    3,105.00
604931‐1                                            $    5,625.00
604932‐0                                            $   15,111.00
604933‐8                                            $    3,285.00
604934‐6                                            $      810.00
604935‐4                                            $   25,650.00
604936‐2                                            $    2,691.00
604937‐0                                            $      450.00
604938‐9                                            $      787.50




                                    Page 31 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 33 of 66 Page ID
                                  #:36341


604939‐7                                            $    1,557.00
604940‐0                                            $    3,375.00
604941‐9                                            $      292.50
604942‐7                                            $      450.00
604943‐5                                            $       36.00
604944‐3                                            $    1,350.00
604945‐1                                            $      553.50
604946‐0                                            $    1,867.50
604947‐8                                            $    1,170.00
604948‐6                                            $    5,620.50
604949‐4                                            $    1,521.00
604950‐8                                            $      229.50
604956‐7                                            $   17,100.00
604958‐3                                            $    1,489.50
604959‐1                                            $      576.00
604960‐5                                            $    2,122.72
604961‐3                                            $    2,209.50
604963‐0                                            $        9.00
604964‐8                                            $    2,700.00
604967‐2                                            $   86,674.41
604968‐0                                            $   12,154.50
604969‐9                                            $    1,449.00
604970‐2                                            $   82,800.00
604971‐0                                            $    1,264.50
604972‐9                                            $   13,005.00
604973‐7                                            $    1,665.00
604974‐5                                            $    1,350.00
604975‐3                                            $   54,900.00
604976‐1                                            $   30,334.50
604977‐0                                            $       49.50
604978‐8                                            $      342.00
604979‐6                                            $    8,514.00
604980‐0                                            $   11,452.50
604981‐8                                            $    4,986.00
604982‐6                                            $      450.00
604983‐4                                            $   18,000.00
604984‐2                                            $   71,617.50
604985‐0                                            $    1,350.00
604986‐9                                            $   21,307.50
604987‐7                                            $   14,004.00
604988‐5                                            $      450.00
604989‐3                                            $      297.00
604990‐7                                            $       54.00
604992‐3                                            $       31.50
604993‐1                                            $      139.50
604994‐0                                            $      139.50
604995‐8                                            $      139.50
604996‐6                                            $    2,781.00
604997‐4                                            $       67.50
604998‐2                                            $       40.50
604999‐0                                            $       27.00
605000‐0                                            $       27.00
605001‐8                                            $       27.00
605002‐6                                            $       54.00
605003‐4                                            $       81.00
605004‐2                                            $       40.50
605005‐0                                            $       27.00
605006‐9                                            $       27.00
605007‐7                                            $       27.00
605008‐5                                            $       27.00
605009‐3                                            $       27.00
605010‐7                                            $       27.00
605011‐5                                            $       27.00
605012‐3                                            $       67.50
605013‐1                                            $       27.00
605014‐0                                            $       27.00
605015‐8                                            $       27.00
605016‐6                                            $       27.00
605017‐4                                            $       36.00




                                    Page 32 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 34 of 66 Page ID
                                  #:36342


605018‐2                                            $    40.50
605019‐0                                            $    40.50
605020‐4                                            $    27.00
605021‐2                                            $    27.00
605022‐0                                            $    27.00
605023‐9                                            $    27.00
605024‐7                                            $   144.00
605025‐5                                            $    40.50
605026‐3                                            $    72.00
605027‐1                                            $    27.00
605028‐0                                            $    27.00
605029‐8                                            $    27.00
605030‐1                                            $    27.00
605031‐0                                            $   108.00
605032‐8                                            $   760.50
605033‐6                                            $   220.50
605034‐4                                            $    45.00
605035‐2                                            $    31.50
605036‐0                                            $    76.50
605037‐9                                            $    31.50
605038‐7                                            $    58.50
605039‐5                                            $   459.00
605040‐9                                            $   130.50
605041‐7                                            $    72.00
605042‐5                                            $    58.50
605043‐3                                            $    40.50
605044‐1                                            $   153.00
605045‐0                                            $    45.00
605046‐8                                            $    58.50
605047‐6                                            $   175.50
605048‐4                                            $    72.00
605049‐2                                            $    27.00
605050‐6                                            $    40.50
605051‐4                                            $    54.00
605052‐2                                            $    27.00
605053‐0                                            $    31.50
605054‐9                                            $    31.50
605055‐7                                            $    31.50
605056‐5                                            $    31.50
605057‐3                                            $    31.50
605058‐1                                            $    36.00
605059‐0                                            $    67.50
605060‐3                                            $    31.50
605061‐1                                            $    31.50
605062‐0                                            $    31.50
605063‐8                                            $    31.50
605064‐6                                            $    31.50
605065‐4                                            $    31.50
605066‐2                                            $    36.00
605067‐0                                            $    31.50
605068‐9                                            $    76.50
605069‐7                                            $    90.00
605070‐0                                            $    45.00
605071‐9                                            $    27.00
605072‐7                                            $    85.50
605073‐5                                            $    85.50
605074‐3                                            $    27.00
605075‐1                                            $    27.00
605076‐0                                            $    27.00
605077‐8                                            $    72.00
605078‐6                                            $    27.00
605079‐4                                            $    27.00
605080‐8                                            $    27.00
605081‐6                                            $    27.00
605082‐4                                            $    31.50
605083‐2                                            $   112.50
605084‐0                                            $    27.00
605085‐9                                            $    27.00
605086‐7                                            $    27.00




                                    Page 33 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 35 of 66 Page ID
                                  #:36343


605087‐5                                            $      27.00
605088‐3                                            $      27.00
605089‐1                                            $      81.00
605090‐5                                            $      27.00
605091‐3                                            $      27.00
605092‐1                                            $      27.00
605093‐0                                            $      27.00
605094‐8                                            $      27.00
605095‐6                                            $      54.00
605096‐4                                            $      27.00
605097‐2                                            $      27.00
605098‐0                                            $   1,372.50
605099‐9                                            $      54.00
605100‐6                                            $      54.00
605101‐4                                            $      36.00
605102‐2                                            $      58.50
605103‐0                                            $      54.00
605104‐9                                            $      31.50
605105‐7                                            $      54.00
605106‐5                                            $      27.00
605107‐3                                            $      27.00
605108‐1                                            $      27.00
605109‐0                                            $      27.00
605110‐3                                            $      27.00
605111‐1                                            $      85.50
605112‐0                                            $      31.50
605113‐8                                            $      27.00
605114‐6                                            $      27.00
605115‐4                                            $      27.00
605116‐2                                            $      27.00
605117‐0                                            $      81.00
605118‐9                                            $     144.00
605119‐7                                            $      31.50
605120‐0                                            $     225.00
605121‐9                                            $     135.00
605122‐7                                            $      76.50
605123‐5                                            $     450.00
605124‐3                                            $      31.50
605125‐1                                            $      90.00
605126‐0                                            $      63.00
605127‐8                                            $      27.00
605128‐6                                            $      72.00
605129‐4                                            $      45.00
605130‐8                                            $     315.00
605131‐6                                            $      31.50
605132‐4                                            $      31.50
605133‐2                                            $     148.50
605134‐0                                            $      58.50
605135‐9                                            $     139.50
605136‐7                                            $      54.00
605137‐5                                            $     139.50
605138‐3                                            $     274.50
605139‐1                                            $     279.00
605140‐5                                            $      58.50
605141‐3                                            $      54.00
605142‐1                                            $     558.00
605143‐0                                            $      36.00
605144‐8                                            $      31.50
605145‐6                                            $      31.50
605146‐4                                            $      63.00
605147‐2                                            $      31.50
605148‐0                                            $      27.00
605149‐9                                            $      49.50
605150‐2                                            $      31.50
605151‐0                                            $      31.50
605152‐9                                            $      45.00
605153‐7                                            $      31.50
605154‐5                                            $      45.00
605155‐3                                            $      31.50




                                    Page 34 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 36 of 66 Page ID
                                  #:36344


605156‐1                                            $    72.00
605157‐0                                            $    31.50
605158‐8                                            $    36.00
605159‐6                                            $    31.50
605160‐0                                            $    31.50
605161‐8                                            $   162.00
605162‐6                                            $    31.50
605163‐4                                            $    27.00
605164‐2                                            $    31.50
605165‐0                                            $    31.50
605166‐9                                            $    31.50
605167‐7                                            $    27.00
605168‐5                                            $    27.00
605169‐3                                            $    27.00
605170‐7                                            $    72.00
605171‐5                                            $    27.00
605172‐3                                            $    40.50
605173‐1                                            $    27.00
605174‐0                                            $    85.50
605175‐8                                            $    27.00
605176‐6                                            $    27.00
605177‐4                                            $    54.00
605178‐2                                            $    67.50
605179‐0                                            $    27.00
605180‐4                                            $    27.00
605181‐2                                            $   544.50
605182‐0                                            $    40.50
605183‐9                                            $    90.00
605184‐7                                            $   553.50
605185‐5                                            $    36.00
605186‐3                                            $    58.50
605187‐1                                            $    36.00
605188‐0                                            $    58.50
605189‐8                                            $    40.50
605190‐1                                            $    72.00
605191‐0                                            $   211.50
605192‐8                                            $    85.50
605193‐6                                            $    72.00
605194‐4                                            $    27.00
605195‐2                                            $    27.00
605196‐0                                            $    27.00
605197‐9                                            $    27.00
605198‐7                                            $    27.00
605199‐5                                            $    49.50
605200‐2                                            $    31.50
605201‐0                                            $    27.00
605202‐9                                            $    27.00
605203‐7                                            $    27.00
605204‐5                                            $    27.00
605205‐3                                            $    27.00
605206‐1                                            $    27.00
605207‐0                                            $    27.00
605208‐8                                            $    40.50
605209‐6                                            $    27.00
605210‐0                                            $   895.50
605211‐8                                            $   198.00
605212‐6                                            $   153.00
605213‐4                                            $    76.50
605214‐2                                            $    31.50
605215‐0                                            $   144.00
605216‐9                                            $    31.50
605217‐7                                            $    36.00
605218‐5                                            $   144.00
605219‐3                                            $    31.50
605220‐7                                            $    31.50
605221‐5                                            $    72.00
605222‐3                                            $    72.00
605223‐1                                            $    54.00
605224‐0                                            $   144.00




                                    Page 35 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 37 of 66 Page ID
                                  #:36345


605225‐8                                            $    27.00
605226‐6                                            $    85.50
605227‐4                                            $    54.00
605228‐2                                            $    54.00
605229‐0                                            $    36.00
605230‐4                                            $   274.50
605231‐2                                            $    54.00
605232‐0                                            $   234.00
605233‐9                                            $    63.00
605234‐7                                            $    31.50
605235‐5                                            $    49.50
605236‐3                                            $   175.50
605237‐1                                            $    54.00
605238‐0                                            $    63.00
605239‐8                                            $    58.50
605240‐1                                            $    31.50
605241‐0                                            $    76.50
605242‐8                                            $    31.50
605243‐6                                            $    31.50
605244‐4                                            $    31.50
605245‐2                                            $    40.50
605246‐0                                            $    31.50
605247‐9                                            $    31.50
605248‐7                                            $    31.50
605249‐5                                            $    31.50
605250‐9                                            $    36.00
605251‐7                                            $    72.00
605252‐5                                            $    31.50
605253‐3                                            $    72.00
605254‐1                                            $    31.50
605255‐0                                            $    45.00
605256‐8                                            $    31.50
605257‐6                                            $    31.50
605258‐4                                            $    45.00
605259‐2                                            $    27.00
605260‐6                                            $    36.00
605261‐4                                            $    36.00
605262‐2                                            $    40.50
605263‐0                                            $    27.00
605264‐9                                            $   198.00
605265‐7                                            $    27.00
605266‐5                                            $    27.00
605267‐3                                            $    27.00
605268‐1                                            $    40.50
605269‐0                                            $    31.50
605270‐3                                            $    54.00
605271‐1                                            $    36.00
605272‐0                                            $   207.00
605273‐8                                            $    27.00
605274‐6                                            $    40.50
605275‐4                                            $    85.50
605276‐2                                            $   139.50
605277‐0                                            $    27.00
605278‐9                                            $    27.00
605279‐7                                            $    54.00
605280‐0                                            $    27.00
605281‐9                                            $    67.50
605282‐7                                            $    27.00
605283‐5                                            $    27.00
605284‐3                                            $    27.00
605285‐1                                            $    27.00
605286‐0                                            $    27.00
605287‐8                                            $    27.00
605288‐6                                            $    27.00
605289‐4                                            $    27.00
605290‐8                                            $    45.00
605291‐6                                            $    27.00
605292‐4                                            $    31.50
605293‐2                                            $    27.00




                                    Page 36 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 38 of 66 Page ID
                                  #:36346


605294‐0                                            $    27.00
605295‐9                                            $    27.00
605296‐7                                            $    27.00
605297‐5                                            $    27.00
605298‐3                                            $    36.00
605299‐1                                            $    85.50
605300‐9                                            $    27.00
605301‐7                                            $    27.00
605302‐5                                            $    40.50
605303‐3                                            $    81.00
605304‐1                                            $    31.50
605305‐0                                            $    90.00
605306‐8                                            $    72.00
605307‐6                                            $    31.50
605308‐4                                            $    76.50
605309‐2                                            $    72.00
605310‐6                                            $    67.50
605311‐4                                            $   139.50
605312‐2                                            $    85.50
605313‐0                                            $    49.50
605314‐9                                            $    31.50
605315‐7                                            $    31.50
605316‐5                                            $    31.50
605317‐3                                            $    31.50
605318‐1                                            $    31.50
605319‐0                                            $    58.50
605320‐3                                            $    40.50
605321‐1                                            $    31.50
605322‐0                                            $    40.50
605323‐8                                            $    36.00
605324‐6                                            $    31.50
605325‐4                                            $    31.50
605326‐2                                            $    94.50
605327‐0                                            $    45.00
605328‐9                                            $    45.00
605329‐7                                            $    31.50
605330‐0                                            $    58.50
605331‐9                                            $    31.50
605332‐7                                            $    94.50
605333‐5                                            $    31.50
605334‐3                                            $    36.00
605335‐1                                            $    31.50
605336‐0                                            $    31.50
605337‐8                                            $    31.50
605338‐6                                            $    31.50
605339‐4                                            $    27.00
605340‐8                                            $    31.50
605341‐6                                            $    31.50
605342‐4                                            $    45.00
605343‐2                                            $    31.50
605344‐0                                            $    67.50
605345‐9                                            $    27.00
605346‐7                                            $    27.00
605347‐5                                            $    27.00
605348‐3                                            $    27.00
605349‐1                                            $    27.00
605350‐5                                            $    27.00
605351‐3                                            $    40.50
605352‐1                                            $    27.00
605353‐0                                            $    27.00
605354‐8                                            $    27.00
605355‐6                                            $    27.00
605356‐4                                            $    27.00
605357‐2                                            $   108.00
605358‐0                                            $   270.00
605359‐9                                            $   553.50
605360‐2                                            $    40.50
605361‐0                                            $    27.00
605362‐9                                            $    67.50




                                    Page 37 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 39 of 66 Page ID
                                  #:36347


605363‐7                                            $      81.00
605364‐5                                            $      58.50
605365‐3                                            $      27.00
605366‐1                                            $      27.00
605367‐0                                            $      27.00
605368‐8                                            $      40.50
605369‐6                                            $      27.00
605370‐0                                            $      27.00
605371‐8                                            $      31.50
605372‐6                                            $      27.00
605373‐4                                            $      45.00
605374‐2                                            $      27.00
605375‐0                                            $      27.00
605376‐9                                            $      27.00
605377‐7                                            $      27.00
605378‐5                                            $      27.00
605379‐3                                            $      27.00
605380‐7                                            $      27.00
605381‐5                                            $      85.50
605382‐3                                            $      27.00
605383‐1                                            $      27.00
605384‐0                                            $      58.50
605385‐8                                            $      27.00
605386‐6                                            $      27.00
605387‐4                                            $      76.50
605388‐2                                            $      31.50
605389‐0                                            $     391.50
605390‐4                                            $     157.50
605391‐2                                            $      45.00
605392‐0                                            $   1,138.50
605393‐9                                            $      31.50
605394‐7                                            $      27.00
605395‐5                                            $     148.50
605396‐3                                            $     112.50
605397‐1                                            $      58.50
605398‐0                                            $      67.50
605399‐8                                            $      63.00
605400‐5                                            $      81.00
605401‐3                                            $      31.50
605402‐1                                            $      36.00
605403‐0                                            $      54.00
605404‐8                                            $      49.50
605405‐6                                            $      63.00
605406‐4                                            $      27.00
605407‐2                                            $      31.50
605408‐0                                            $      49.50
605409‐9                                            $      90.00
605410‐2                                            $      31.50
605411‐0                                            $      31.50
605412‐9                                            $      36.00
605413‐7                                            $      36.00
605414‐5                                            $      58.50
605415‐3                                            $     117.00
605416‐1                                            $      45.00
605417‐0                                            $      58.50
605418‐8                                            $      31.50
605419‐6                                            $      72.00
605420‐0                                            $      31.50
605421‐8                                            $      31.50
605422‐6                                            $      31.50
605423‐4                                            $      27.00
605424‐2                                            $      85.50
605425‐0                                            $      27.00
605426‐9                                            $      36.00
605427‐7                                            $      40.50
605428‐5                                            $      27.00
605429‐3                                            $      27.00
605430‐7                                            $      27.00
605431‐5                                            $      54.00




                                    Page 38 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 40 of 66 Page ID
                                  #:36348


605432‐3                                            $    27.00
605433‐1                                            $    27.00
605434‐0                                            $    85.50
605435‐8                                            $   144.00
605436‐6                                            $    54.00
605437‐4                                            $    58.50
605438‐2                                            $   139.50
605439‐0                                            $    27.00
605440‐4                                            $    27.00
605441‐2                                            $    27.00
605442‐0                                            $    27.00
605443‐9                                            $    27.00
605444‐7                                            $    27.00
605445‐5                                            $    27.00
605446‐3                                            $    27.00
605447‐1                                            $    27.00
605448‐0                                            $    27.00
605449‐8                                            $    27.00
605450‐1                                            $    36.00
605451‐0                                            $    27.00
605452‐8                                            $    27.00
605453‐6                                            $    27.00
605454‐4                                            $    54.00
605455‐2                                            $   108.00
605456‐0                                            $    27.00
605457‐9                                            $    27.00
605458‐7                                            $    27.00
605459‐5                                            $    27.00
605460‐9                                            $    27.00
605461‐7                                            $    90.00
605462‐5                                            $    63.00
605463‐3                                            $   234.00
605464‐1                                            $    76.50
605465‐0                                            $   301.50
605466‐8                                            $    31.50
605467‐6                                            $    90.00
605468‐4                                            $   189.00
605469‐2                                            $    31.50
605470‐6                                            $   148.50
605471‐4                                            $    40.50
605472‐2                                            $    45.00
605473‐0                                            $   144.00
605474‐9                                            $    27.00
605475‐7                                            $    27.00
605476‐5                                            $   261.00
605477‐3                                            $    27.00
605478‐1                                            $    54.00
605479‐0                                            $    40.50
605480‐3                                            $    63.00
605481‐1                                            $    31.50
605482‐0                                            $    94.50
605483‐8                                            $    31.50
605484‐6                                            $    63.00
605485‐4                                            $    45.00
605486‐2                                            $    31.50
605487‐0                                            $    58.50
605488‐9                                            $    40.50
605489‐7                                            $   126.00
605490‐0                                            $    49.50
605491‐9                                            $    72.00
605492‐7                                            $    36.00
605493‐5                                            $    27.00
605494‐3                                            $    31.50
605495‐1                                            $    58.50
605496‐0                                            $    31.50
605497‐8                                            $    31.50
605498‐6                                            $    31.50
605499‐4                                            $   144.00
605500‐1                                            $    58.50




                                    Page 39 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 41 of 66 Page ID
                                  #:36349


605501‐0                                            $    67.50
605502‐8                                            $    27.00
605503‐6                                            $    31.50
605504‐4                                            $    31.50
605505‐2                                            $    27.00
605506‐0                                            $    76.50
605507‐9                                            $    90.00
605508‐7                                            $    31.50
605509‐5                                            $    58.50
605510‐9                                            $    27.00
605511‐7                                            $    31.50
605512‐5                                            $    27.00
605513‐3                                            $    27.00
605514‐1                                            $    27.00
605515‐0                                            $   130.50
605516‐8                                            $    54.00
605517‐6                                            $    27.00
605518‐4                                            $    27.00
605519‐2                                            $    40.50
605520‐6                                            $    27.00
605521‐4                                            $    27.00
605522‐2                                            $   270.00
605523‐0                                            $    27.00
605524‐9                                            $    40.50
605525‐7                                            $    27.00
605526‐5                                            $    72.00
605527‐3                                            $    72.00
605528‐1                                            $    58.50
605529‐0                                            $    54.00
605530‐3                                            $    27.00
605531‐1                                            $    27.00
605532‐0                                            $    27.00
605533‐8                                            $    54.00
605534‐6                                            $    27.00
605535‐4                                            $    27.00
605536‐2                                            $    27.00
605537‐0                                            $    31.50
605538‐9                                            $    27.00
605539‐7                                            $    36.00
605540‐0                                            $    27.00
605541‐9                                            $    99.00
605542‐7                                            $    27.00
605543‐5                                            $    27.00
605544‐3                                            $    27.00
605545‐1                                            $    54.00
605546‐0                                            $    31.50
605547‐8                                            $    27.00
605548‐6                                            $    27.00
605549‐4                                            $    27.00
605550‐8                                            $   144.00
605551‐6                                            $    27.00
605552‐4                                            $    27.00
605553‐2                                            $   162.00
605554‐0                                            $    49.50
605555‐9                                            $    76.50
605556‐7                                            $    40.50
605557‐5                                            $    99.00
605558‐3                                            $    72.00
605559‐1                                            $    27.00
605560‐5                                            $   144.00
605561‐3                                            $    27.00
605562‐1                                            $    72.00
605563‐0                                            $    40.50
605564‐8                                            $    40.50
605565‐6                                            $    27.00
605566‐4                                            $    27.00
605567‐2                                            $    85.50
605568‐0                                            $   675.00
605569‐9                                            $   882.00




                                    Page 40 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 42 of 66 Page ID
                                  #:36350


605570‐2                                            $      72.00
605571‐0                                            $      31.50
605572‐9                                            $      31.50
605573‐7                                            $      31.50
605574‐5                                            $      31.50
605575‐3                                            $      31.50
605576‐1                                            $      31.50
605577‐0                                            $      31.50
605578‐8                                            $      31.50
605579‐6                                            $      31.50
605580‐0                                            $      31.50
605581‐8                                            $      31.50
605582‐6                                            $      31.50
605583‐4                                            $      31.50
605584‐2                                            $      76.50
605585‐0                                            $      31.50
605586‐9                                            $      36.00
605587‐7                                            $      31.50
605588‐5                                            $      31.50
605589‐3                                            $      31.50
605590‐7                                            $      31.50
605591‐5                                            $      31.50
605592‐3                                            $      31.50
605593‐1                                            $      58.50
605594‐0                                            $      36.00
605595‐8                                            $      27.00
605596‐6                                            $      31.50
605597‐4                                            $      27.00
605598‐2                                            $      27.00
605599‐0                                            $      27.00
605600‐8                                            $      27.00
605601‐6                                            $      36.00
605602‐4                                            $     108.00
605603‐2                                            $      27.00
605604‐0                                            $      31.50
605605‐9                                            $      27.00
605606‐7                                            $      31.50
605607‐5                                            $     166.50
605608‐3                                            $      40.50
605609‐1                                            $      27.00
605610‐5                                            $     135.00
605611‐3                                            $      67.50
605612‐1                                            $   1,372.50
605613‐0                                            $      40.50
605614‐8                                            $      27.00
605615‐6                                            $      27.00
605616‐4                                            $      27.00
605617‐2                                            $      36.00
605618‐0                                            $     868.50
605619‐9                                            $      27.00
605620‐2                                            $     139.50
605621‐0                                            $      27.00
605622‐9                                            $      27.00
605623‐7                                            $      40.50
605624‐5                                            $      27.00
605625‐3                                            $     265.50
605626‐1                                            $      40.50
605627‐0                                            $      27.00
605628‐8                                            $      27.00
605629‐6                                            $      27.00
605630‐0                                            $      40.50
605631‐8                                            $      27.00
605632‐6                                            $      27.00
605633‐4                                            $      27.00
605634‐2                                            $      27.00
605635‐0                                            $      45.00
605636‐9                                            $      27.00
605637‐7                                            $      27.00
605638‐5                                            $      27.00




                                    Page 41 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 43 of 66 Page ID
                                  #:36351


605639‐3                                            $     292.50
605640‐7                                            $      31.50
605641‐5                                            $      76.50
605642‐3                                            $     621.00
605643‐1                                            $      31.50
605644‐0                                            $      81.00
605645‐8                                            $      31.50
605646‐6                                            $      45.00
605647‐4                                            $      72.00
605648‐2                                            $      72.00
605649‐0                                            $      45.00
605650‐4                                            $     112.50
605651‐2                                            $     139.50
605652‐0                                            $      27.00
605653‐9                                            $     144.00
605654‐7                                            $      36.00
605655‐5                                            $      63.00
605656‐3                                            $      31.50
605657‐1                                            $      31.50
605658‐0                                            $      94.50
605659‐8                                            $      45.00
605660‐1                                            $      40.50
605661‐0                                            $      72.00
605662‐8                                            $      31.50
605663‐6                                            $      45.00
605664‐4                                            $      31.50
605665‐2                                            $      31.50
605666‐0                                            $      36.00
605667‐9                                            $      54.00
605668‐7                                            $      31.50
605669‐5                                            $      31.50
605670‐9                                            $      31.50
605671‐7                                            $      31.50
605672‐5                                            $      31.50
605673‐3                                            $      31.50
605674‐1                                            $      58.50
605675‐0                                            $      27.00
605676‐8                                            $      31.50
605677‐6                                            $      45.00
605678‐4                                            $      36.00
605679‐2                                            $      27.00
605680‐6                                            $      45.00
605681‐4                                            $      27.00
605682‐2                                            $      58.50
605683‐0                                            $      27.00
605684‐9                                            $      27.00
605685‐7                                            $      27.00
605686‐5                                            $      27.00
605687‐3                                            $      27.00
605688‐1                                            $      63.00
605689‐0                                            $      36.00
605691‐1                                            $     103.50
605695‐4                                            $      13.50
605696‐2                                            $      13.50
605701‐2                                            $      49.50
605702‐0                                            $      49.50
605703‐9                                            $   1,156.50
605704‐7                                            $      22.50
605705‐5                                            $      18.00
605709‐8                                            $      67.50
605710‐1                                            $      18.00
605711‐0                                            $      18.00
605713‐6                                            $       9.00
605714‐4                                            $      13.50
605715‐2                                            $      13.50
605719‐5                                            $      22.50
605720‐9                                            $     135.00
605721‐7                                            $      13.50
605722‐5                                            $       4.50




                                    Page 42 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 44 of 66 Page ID
                                  #:36352


605723‐3                                            $    13.50
605726‐8                                            $    36.00
605727‐6                                            $    22.50
605728‐4                                            $     9.00
605729‐2                                            $    99.00
605730‐6                                            $   229.50
605731‐4                                            $    18.00
605732‐2                                            $   225.00
605735‐7                                            $    22.50
605736‐5                                            $   742.50
605737‐3                                            $     9.00
605738‐1                                            $    27.00
605739‐0                                            $     4.50
605741‐1                                            $     4.50
605742‐0                                            $    36.00
605743‐8                                            $    45.00
605745‐4                                            $     4.50
605746‐2                                            $    22.50
605751‐9                                            $    22.50
605752‐7                                            $     9.00
605753‐5                                            $    22.50
605754‐3                                            $     4.50
605757‐8                                            $     4.50
605758‐6                                            $     4.50
605760‐8                                            $     9.00
605763‐2                                            $    13.50
605764‐0                                            $     4.50
605765‐9                                            $     4.50
605766‐7                                            $    45.00
605767‐5                                            $    13.50
605769‐1                                            $    13.50
605772‐1                                            $     9.00
605773‐0                                            $    13.50
605774‐8                                            $    13.50
605775‐6                                            $    18.00
605776‐4                                            $     9.00
605777‐2                                            $   337.50
605779‐9                                            $     4.50
605780‐2                                            $    13.50
605782‐9                                            $     4.50
605785‐3                                            $   225.00
605787‐0                                            $     9.00
605788‐8                                            $    22.50
605789‐6                                            $    22.50
605790‐0                                            $     9.00
605791‐8                                            $    13.50
605792‐6                                            $     4.50
605795‐0                                            $     4.50
605796‐9                                            $    18.00
605797‐7                                            $    22.50
605799‐3                                            $    13.50
605801‐9                                            $    13.50
605802‐7                                            $     9.00
605803‐5                                            $     9.00
605804‐3                                            $    13.50
605806‐0                                            $    13.50
605809‐4                                            $    13.50
605810‐8                                            $    13.50
605811‐6                                            $    54.00
605812‐4                                            $    54.00
605813‐2                                            $    18.00
605814‐0                                            $    13.50
605816‐7                                            $     9.00
605817‐5                                            $    22.50
605818‐3                                            $    36.00
605819‐1                                            $    67.50
605820‐5                                            $     4.50
605834‐5                                            $   450.00
605835‐3                                            $   112.50




                                    Page 43 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 45 of 66 Page ID
                                  #:36353


605838‐8                                            $   1,462.50
605844‐2                                            $      13.50
605845‐0                                            $      31.50
605847‐7                                            $      18.00
605848‐5                                            $      18.00
605849‐3                                            $      13.50
605850‐7                                            $      18.00
605851‐5                                            $      58.50
605852‐3                                            $      22.50
605853‐1                                            $       9.00
605854‐0                                            $      18.00
605855‐8                                            $       9.00
605856‐6                                            $      13.50
605857‐4                                            $      49.50
605858‐2                                            $      18.00
605859‐0                                            $       4.50
605860‐4                                            $       9.00
605861‐2                                            $     288.00
605868‐0                                            $      40.50
605876‐0                                            $     225.00
605879‐5                                            $     337.50
605881‐7                                            $     450.00
605893‐0                                            $     225.00
605896‐5                                            $      31.50
605897‐3                                            $      45.00
605898‐1                                            $       9.00
605899‐0                                            $      13.50
605900‐7                                            $       9.00
605902‐3                                            $      18.00
605903‐1                                            $      22.50
605906‐6                                            $     337.50
605909‐0                                            $     135.00
605910‐4                                            $       9.00
605912‐0                                            $      18.00
605913‐9                                            $      18.00
605917‐1                                            $      36.00
605918‐0                                            $      22.50
605919‐8                                            $      72.00
605922‐8                                            $       9.00
605923‐6                                            $      63.00
605925‐2                                            $       4.50
605927‐9                                            $      40.50
605928‐7                                            $      22.50
605936‐8                                            $       4.50
605937‐6                                            $   1,350.00
605944‐9                                            $       4.50
605945‐7                                            $     225.00
605946‐5                                            $       4.50
605947‐3                                            $       4.50
605948‐1                                            $      22.50
605957‐0                                            $     562.50
605958‐9                                            $   1,462.50
605959‐7                                            $       4.50
605960‐0                                            $       4.50
605961‐9                                            $      13.50
605962‐7                                            $       9.00
605966‐0                                            $     229.50
605967‐8                                            $      31.50
605968‐6                                            $      18.00
605969‐4                                            $      13.50
605970‐8                                            $      18.00
605971‐6                                            $       9.00
605972‐4                                            $      27.00
605973‐2                                            $      22.50
605974‐0                                            $      13.50
605975‐9                                            $      13.50
605976‐7                                            $      22.50
605979‐1                                            $      13.50
605980‐5                                            $       9.00




                                    Page 44 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 46 of 66 Page ID
                                  #:36354


605981‐3                                            $    13.50
605982‐1                                            $     9.00
605983‐0                                            $     9.00
605984‐8                                            $    13.50
605985‐6                                            $    18.00
605986‐4                                            $    18.00
605987‐2                                            $    45.00
605988‐0                                            $    40.50
605989‐9                                            $    13.50
605990‐2                                            $     9.00
605991‐0                                            $    13.50
605992‐9                                            $    13.50
605993‐7                                            $    13.50
605995‐3                                            $    22.50
605997‐0                                            $    18.00
605998‐8                                            $     9.00
605999‐6                                            $    22.50
606000‐5                                            $   450.00
606002‐1                                            $    36.00
606005‐6                                            $    36.00
606006‐4                                            $    18.00
606008‐0                                            $    40.50
606009‐9                                            $     9.00
606010‐2                                            $    18.00
606012‐9                                            $   900.00
606015‐3                                            $    13.50
606016‐1                                            $    67.50
606017‐0                                            $    27.00
606019‐6                                            $   225.00
606022‐6                                            $   450.00
606024‐2                                            $    13.50
606025‐0                                            $     9.00
606026‐9                                            $   225.00
606027‐7                                            $    13.50
606030‐7                                            $    22.50
606032‐3                                            $     9.00
606034‐0                                            $    40.50
606039‐0                                            $    27.00
606040‐4                                            $    22.50
606041‐2                                            $    18.00
606042‐0                                            $    36.00
606043‐9                                            $    22.50
606044‐7                                            $     9.00
606045‐5                                            $    13.50
606046‐3                                            $     4.50
606047‐1                                            $     4.50
606048‐0                                            $     9.00
606049‐8                                            $    13.50
606050‐1                                            $    27.00
606052‐8                                            $    40.50
606054‐4                                            $     4.50
606055‐2                                            $   450.00
606058‐7                                            $     9.00
606059‐5                                            $    27.00
606060‐9                                            $    36.00
606061‐7                                            $    22.50
606062‐5                                            $    18.00
606063‐3                                            $    22.50
606064‐1                                            $    54.00
606065‐0                                            $    18.00
606066‐8                                            $    36.00
606067‐6                                            $     9.00
606068‐4                                            $     4.50
606069‐2                                            $     4.50
606070‐6                                            $    13.50
606071‐4                                            $    31.50
606072‐2                                            $    49.50
606073‐0                                            $    63.00
606074‐9                                            $    36.00




                                    Page 45 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 47 of 66 Page ID
                                  #:36355


606077‐3                                            $      18.00
606078‐1                                            $      18.00
606079‐0                                            $      45.00
606080‐3                                            $      49.50
606085‐4                                            $     450.00
606088‐9                                            $       9.00
606090‐0                                            $     225.00
606091‐9                                            $     225.00
606094‐3                                            $     112.50
606095‐1                                            $      22.50
606096‐0                                            $      13.50
606097‐8                                            $      18.00
606098‐6                                            $      13.50
606101‐0                                            $      85.50
606104‐4                                            $       9.00
606105‐2                                            $      49.50
606107‐9                                            $       4.50
606110‐9                                            $       9.00
606111‐7                                            $       4.50
606112‐5                                            $       9.00
606113‐3                                            $       9.00
606114‐1                                            $     450.00
606115‐0                                            $      18.00
606116‐8                                            $      31.50
606117‐6                                            $      58.50
606119‐2                                            $      22.50
606120‐6                                            $      18.00
606121‐4                                            $      13.50
606122‐2                                            $      31.50
606127‐3                                            $       4.50
606131‐1                                            $      13.50
606132‐0                                            $      18.00
606134‐6                                            $      27.00
606138‐9                                            $      13.50
606139‐7                                            $     414.00
606140‐0                                            $       9.00
606149‐4                                            $       9.00
606152‐4                                            $     112.50
606154‐0                                            $      45.00
606155‐9                                            $       9.00
606157‐5                                            $      49.50
606162‐1                                            $      13.50
606163‐0                                            $     450.00
606164‐8                                            $     225.00
606166‐4                                            $       4.50
606168‐0                                            $      36.00
606172‐9                                            $      27.00
606173‐7                                            $       4.50
606174‐5                                            $      18.00
606175‐3                                            $       9.00
606176‐1                                            $       4.50
606177‐0                                            $       9.00
606179‐6                                            $       9.00
606184‐2                                            $       9.00
606185‐0                                            $       4.50
606187‐7                                            $     112.50
606190‐7                                            $     337.50
606192‐3                                            $   1,800.00
606193‐1                                            $      18.00
606194‐0                                            $     450.00
606195‐8                                            $      22.50
606201‐6                                            $       9.00
606203‐2                                            $      90.00
606204‐0                                            $      72.00
606205‐9                                            $      18.00
606206‐7                                            $      31.50
606208‐3                                            $       9.00
606209‐1                                            $     117.00
606210‐5                                            $       9.00




                                    Page 46 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 48 of 66 Page ID
                                  #:36356


606211‐3                                            $     9.00
606215‐6                                            $    27.00
606216‐4                                            $    13.50
606217‐2                                            $    18.00
606221‐0                                            $    45.00
606224‐5                                            $    31.50
606225‐3                                            $    54.00
606226‐1                                            $    27.00
606227‐0                                            $    18.00
606228‐8                                            $    13.50
606229‐6                                            $     9.00
606230‐0                                            $    18.00
606231‐8                                            $    13.50
606232‐6                                            $    13.50
606233‐4                                            $    22.50
606234‐2                                            $    18.00
606235‐0                                            $    22.50
606236‐9                                            $     9.00
606237‐7                                            $    40.50
606238‐5                                            $    13.50
606239‐3                                            $     4.50
606240‐7                                            $    13.50
606241‐5                                            $     4.50
606242‐3                                            $    22.50
606243‐1                                            $    13.50
606244‐0                                            $    18.00
606245‐8                                            $     9.00
606246‐6                                            $    13.50
606247‐4                                            $    18.00
606248‐2                                            $    27.00
606249‐0                                            $    27.00
606250‐4                                            $    13.50
606251‐2                                            $    18.00
606252‐0                                            $    18.00
606253‐9                                            $    18.00
606254‐7                                            $    18.00
606255‐5                                            $    18.00
606256‐3                                            $    13.50
606257‐1                                            $    31.50
606258‐0                                            $     9.00
606259‐8                                            $    13.50
606260‐1                                            $    18.00
606261‐0                                            $     4.50
606262‐8                                            $     9.00
606263‐6                                            $   135.00
606267‐9                                            $     9.00
606268‐7                                            $    13.50
606271‐7                                            $    22.50
606273‐3                                            $    22.50
606274‐1                                            $    13.50
606275‐0                                            $     9.00
606277‐6                                            $     9.00
606278‐4                                            $    13.50
606279‐2                                            $    22.50
606280‐6                                            $    22.50
606283‐0                                            $    13.50
606285‐7                                            $    13.50
606286‐5                                            $     9.00
606287‐3                                            $    13.50
606288‐1                                            $    22.50
606289‐0                                            $    13.50
606290‐3                                            $   144.00
606291‐1                                            $   144.00
606292‐0                                            $   130.50
606293‐8                                            $     9.00
606294‐6                                            $     9.00
606295‐4                                            $    27.00
606299‐7                                            $    18.00
606300‐4                                            $    27.00




                                    Page 47 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 49 of 66 Page ID
                                  #:36357


606301‐2                                            $      13.50
606302‐0                                            $      13.50
606303‐9                                            $      67.50
606305‐5                                            $      18.00
606306‐3                                            $      31.50
606307‐1                                            $      18.00
606309‐8                                            $   1,800.00
606311‐0                                            $      13.50
606312‐8                                            $      13.50
606313‐6                                            $      18.00
606317‐9                                            $     675.00
606318‐7                                            $     112.50
606323‐3                                            $      22.50
606325‐0                                            $       9.00
606326‐8                                            $       9.00
606327‐6                                            $      13.50
606329‐2                                            $     900.00
606330‐6                                            $     112.50
606331‐4                                            $       9.00
606332‐2                                            $      45.00
606333‐0                                            $     450.00
606334‐9                                            $      27.00
606335‐7                                            $       9.00
606336‐5                                            $       4.50
606337‐3                                            $     450.00
606340‐3                                            $       9.00
606343‐8                                            $       9.00
606344‐6                                            $      27.00
606345‐4                                            $      67.50
606346‐2                                            $      13.50
606347‐0                                            $      13.50
606348‐9                                            $       9.00
606351‐9                                            $     450.00
606354‐3                                            $      36.00
606358‐6                                            $       4.50
606359‐4                                            $      72.00
606360‐8                                            $      13.50
606363‐2                                            $     112.50
606364‐0                                            $      31.50
606367‐5                                            $       9.00
606369‐1                                            $      18.00
606371‐3                                            $   1,350.00
606372‐1                                            $       9.00
606373‐0                                            $       9.00
606375‐6                                            $     450.00
606376‐4                                            $      18.00
606377‐2                                            $      40.50
606378‐0                                            $      13.50
606379‐9                                            $      76.50
606380‐2                                            $      27.00
606381‐0                                            $      31.50
606382‐9                                            $      13.50
606383‐7                                            $      72.00
606384‐5                                            $       4.50
606385‐3                                            $      40.50
606386‐1                                            $      31.50
606387‐0                                            $     450.00
606389‐6                                            $      18.00
606390‐0                                            $      13.50
606391‐8                                            $     112.50
606392‐6                                            $      13.50
606394‐2                                            $       9.00
606395‐0                                            $      18.00
606396‐9                                            $      13.50
606398‐5                                            $     472.50
606400‐0                                            $       9.00
606401‐9                                            $      22.50
606403‐5                                            $     112.50
606404‐3                                            $      63.00




                                    Page 48 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 50 of 66 Page ID
                                  #:36358


606405‐1                                            $    27.00
606406‐0                                            $    13.50
606407‐8                                            $    22.50
606408‐6                                            $    49.50
606409‐4                                            $    18.00
606410‐8                                            $    13.50
606411‐6                                            $     9.00
606412‐4                                            $    13.50
606413‐2                                            $    18.00
606417‐5                                            $    22.50
606418‐3                                            $    13.50
606421‐3                                            $    13.50
606422‐1                                            $     9.00
606423‐0                                            $    18.00
606424‐8                                            $    45.00
606425‐6                                            $     9.00
606426‐4                                            $    13.50
606427‐2                                            $    13.50
606430‐2                                            $     9.00
606431‐0                                            $    40.50
606434‐5                                            $   787.50
606435‐3                                            $     4.50
606437‐0                                            $   450.00
606441‐8                                            $   202.50
606444‐2                                            $   450.00
606446‐9                                            $    13.50
606453‐1                                            $    18.00
606454‐0                                            $    63.00
606455‐8                                            $    13.50
606456‐6                                            $    90.00
606458‐2                                            $    22.50
606460‐4                                            $    27.00
606461‐2                                            $     4.50
606464‐7                                            $     4.50
606465‐5                                            $   360.00
606467‐1                                            $   157.50
606468‐0                                            $    27.00
606469‐8                                            $    18.00
606470‐1                                            $     4.50
606471‐0                                            $    18.00
606473‐6                                            $     4.50
606474‐4                                            $     4.50
606475‐2                                            $    13.50
606479‐5                                            $     4.50
606480‐9                                            $     4.50
606481‐7                                            $     4.50
606482‐5                                            $    13.50
606483‐3                                            $    13.50
606484‐1                                            $     9.00
606485‐0                                            $    13.50
606486‐8                                            $   108.00
606487‐6                                            $    13.50
606488‐4                                            $     9.00
606489‐2                                            $    13.50
606490‐6                                            $    13.50
606491‐4                                            $    13.50
606492‐2                                            $    13.50
606494‐9                                            $    13.50
606499‐0                                            $    36.00
606501‐5                                            $    18.00
606502‐3                                            $    31.50
606506‐6                                            $     9.00
606508‐2                                            $     9.00
606509‐0                                            $    13.50
606510‐4                                            $    31.50
606511‐2                                            $    54.00
606512‐0                                            $     9.00
606513‐9                                            $    13.50
606514‐7                                            $    76.50




                                    Page 49 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 51 of 66 Page ID
                                  #:36359


606515‐5                                            $      13.50
606516‐3                                            $      27.00
606517‐1                                            $      58.50
606518‐0                                            $       9.00
606519‐8                                            $     108.00
606520‐1                                            $      31.50
606521‐0                                            $      31.50
606522‐8                                            $      27.00
606523‐6                                            $      22.50
606524‐4                                            $      22.50
606525‐2                                            $      31.50
606526‐0                                            $      13.50
606527‐9                                            $       9.00
606528‐7                                            $      13.50
606529‐5                                            $      13.50
606530‐9                                            $      13.50
606531‐7                                            $      45.00
606532‐5                                            $      18.00
606534‐1                                            $      13.50
606535‐0                                            $      13.50
606536‐8                                            $       4.50
606539‐2                                            $     562.50
606540‐6                                            $     211.50
606541‐4                                            $      76.50
606542‐2                                            $      18.00
606543‐0                                            $     112.50
606546‐5                                            $      45.00
606547‐3                                            $      13.50
606548‐1                                            $      90.00
606549‐0                                            $     234.00
606552‐0                                            $      18.00
606553‐8                                            $     450.00
606554‐6                                            $     450.00
606555‐4                                            $      13.50
606557‐0                                            $     450.00
606558‐9                                            $     562.50
606561‐9                                            $      45.00
606562‐7                                            $   1,125.00
606563‐5                                            $     103.50
606564‐3                                            $     540.00
606565‐1                                            $     360.00
606566‐0                                            $   1,777.50
606567‐8                                            $   2,002.50
606572‐4                                            $     697.50
606573‐2                                            $     157.50
606575‐9                                            $     112.50
606576‐7                                            $       4.50
606577‐5                                            $       4.50
606578‐3                                            $      36.00
606582‐1                                            $       9.00
606584‐8                                            $     135.00
606585‐6                                            $     607.50
606587‐2                                            $      13.50
606588‐0                                            $      45.00
606591‐0                                            $       9.00
606592‐9                                            $      27.00
606594‐5                                            $       4.50
606595‐3                                            $       4.50
606596‐1                                            $      22.50
606597‐0                                            $      22.50
606598‐8                                            $       9.00
606599‐6                                            $       9.00
606602‐0                                            $      22.50
606603‐8                                            $       4.50
606604‐6                                            $       9.00
606605‐4                                            $      13.50
606607‐0                                            $      18.00
606608‐9                                            $      22.50
606609‐7                                            $      27.00




                                    Page 50 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 52 of 66 Page ID
                                  #:36360


606611‐9                                            $    36.00
606613‐5                                            $    18.00
606614‐3                                            $    27.00
606615‐1                                            $    40.50
606617‐8                                            $   180.00
606618‐6                                            $   225.00
606619‐4                                            $   180.00
606621‐6                                            $   202.50
606622‐4                                            $    90.00
606623‐2                                            $   180.00
606624‐0                                            $    99.00
606625‐9                                            $    31.50
606626‐7                                            $   225.00
606627‐5                                            $    13.50
606630‐5                                            $   153.00
606631‐3                                            $   225.00
606632‐1                                            $    22.50
606633‐0                                            $     9.00
606634‐8                                            $    36.00
606635‐6                                            $    13.50
606636‐4                                            $    13.50
606637‐2                                            $    27.00
606638‐0                                            $   112.50
606639‐9                                            $    22.50
606640‐2                                            $    22.50
606641‐0                                            $    40.50
606642‐9                                            $     9.00
606645‐3                                            $     9.00
606646‐1                                            $    27.00
606648‐8                                            $    76.50
606649‐6                                            $    40.50
606650‐0                                            $    18.00
606651‐8                                            $    63.00
606652‐6                                            $     4.50
606653‐4                                            $    63.00
606656‐9                                            $   360.00
606657‐7                                            $    49.50
606659‐3                                            $     9.00
606660‐7                                            $    45.00
606661‐5                                            $    27.00
606662‐3                                            $    31.50
606663‐1                                            $    13.50
606664‐0                                            $     9.00
606665‐8                                            $    13.50
606666‐6                                            $     9.00
606667‐4                                            $    99.00
606668‐2                                            $    94.50
606669‐0                                            $    81.00
606670‐4                                            $   135.00
606671‐2                                            $     9.00
606672‐0                                            $    18.00
606673‐9                                            $     9.00
606674‐7                                            $    22.50
606675‐5                                            $    13.50
606676‐3                                            $     4.50
606678‐0                                            $    45.00
606679‐8                                            $    45.00
606681‐0                                            $    63.00
606682‐8                                            $    13.50
606684‐4                                            $   225.00
606685‐2                                            $     9.00
606686‐0                                            $     9.00
606687‐9                                            $    27.00
606688‐7                                            $     9.00
606689‐5                                            $    40.50
606690‐9                                            $    22.50
606691‐7                                            $     4.50
606692‐5                                            $    13.50
606694‐1                                            $     9.00




                                    Page 51 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 53 of 66 Page ID
                                  #:36361


606695‐0                                            $     9.00
606700‐0                                            $    13.50
606701‐8                                            $     4.50
606705‐0                                            $    13.50
606709‐3                                            $   450.00
606711‐5                                            $     9.00
606716‐6                                            $    13.50
606719‐0                                            $    13.50
606720‐4                                            $    45.00
606722‐0                                            $     4.50
606724‐7                                            $    67.50
606725‐5                                            $     9.00
606726‐3                                            $    27.00
606727‐1                                            $    49.50
606728‐0                                            $    45.00
606730‐1                                            $    27.00
606731‐0                                            $    31.50
606732‐8                                            $   513.00
606736‐0                                            $     9.00
606740‐9                                            $   355.50
606743‐3                                            $    45.00
606745‐0                                            $    54.00
606746‐8                                            $   238.50
606747‐6                                            $    54.00
606748‐4                                            $     4.50
606749‐2                                            $    22.50
606752‐2                                            $    27.00
606753‐0                                            $   450.00
606756‐5                                            $     9.00
606758‐1                                            $   112.50
606761‐1                                            $    22.50
606762‐0                                            $    13.50
606764‐6                                            $    22.50
606765‐4                                            $   247.50
606766‐2                                            $   144.00
606767‐0                                            $     9.00
606768‐9                                            $   900.00
606769‐7                                            $    90.00
606774‐3                                            $     9.00
606775‐1                                            $    36.00
606779‐4                                            $   225.00
606782‐4                                            $    18.00
606783‐2                                            $   900.00
606786‐7                                            $   450.00
606788‐3                                            $   450.00
606790‐5                                            $   360.00
606791‐3                                            $    63.00
606792‐1                                            $    63.00
606793‐0                                            $   225.00
606796‐4                                            $    13.50
606797‐2                                            $     9.00
606798‐0                                            $   117.00
606800‐6                                            $     4.50
606801‐4                                            $     9.00
606803‐0                                            $    18.00
606804‐9                                            $   112.50
606805‐7                                            $   180.00
606806‐5                                            $    13.50
606808‐1                                            $    18.00
606809‐0                                            $    31.50
606810‐3                                            $    13.50
606813‐8                                            $    72.00
606814‐6                                            $     9.00
606819‐7                                            $    31.50
606820‐0                                            $    18.00
606821‐9                                            $    27.00
606822‐7                                            $    13.50
606823‐5                                            $     9.00
606824‐3                                            $    22.50




                                    Page 52 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 54 of 66 Page ID
                                  #:36362


606825‐1                                            $     9.00
606826‐0                                            $    58.50
606827‐8                                            $   450.00
606828‐6                                            $   108.00
606831‐6                                            $     9.00
606832‐4                                            $    27.00
606833‐2                                            $     4.50
606834‐0                                            $     9.00
606835‐9                                            $     9.00
606838‐3                                            $    81.00
606839‐1                                            $    67.50
606840‐5                                            $    45.00
606841‐3                                            $    27.00
606842‐1                                            $    22.50
606843‐0                                            $    54.00
606844‐8                                            $   135.00
606845‐6                                            $     4.50
606847‐2                                            $    13.50
606850‐2                                            $   225.00
606853‐7                                            $   315.00
606856‐1                                            $     4.50
606857‐0                                            $   112.50
606869‐3                                            $     9.00
606870‐7                                            $    27.00
606871‐5                                            $    27.00
606872‐3                                            $     9.00
606873‐1                                            $     4.50
606874‐0                                            $    13.50
606875‐8                                            $    13.50
606876‐6                                            $     9.00
606877‐4                                            $    40.50
606878‐2                                            $     9.00
606879‐0                                            $     4.50
606880‐4                                            $     9.00
606881‐2                                            $     4.50
606882‐0                                            $    45.00
606883‐9                                            $     4.50
606885‐5                                            $     4.50
606886‐3                                            $     4.50
606887‐1                                            $     4.50
606889‐8                                            $    13.50
606890‐1                                            $    36.00
606891‐0                                            $    18.00
606892‐8                                            $    22.50
606893‐6                                            $    18.00
606894‐4                                            $     9.00
606895‐2                                            $    13.50
606896‐0                                            $     9.00
606899‐5                                            $    40.50
606900‐2                                            $     4.50
606902‐9                                            $     9.00
606903‐7                                            $     9.00
606904‐5                                            $     9.00
606905‐3                                            $     4.50
606906‐1                                            $    17.41
606907‐0                                            $     4.50
606908‐8                                            $     9.00
606909‐6                                            $     9.00
606910‐0                                            $    18.00
606912‐6                                            $    40.50
606913‐4                                            $     4.50
606914‐2                                            $    22.50
606915‐0                                            $     9.00
606916‐9                                            $     9.00
606917‐7                                            $    13.50
606918‐5                                            $     9.00
606919‐3                                            $     9.00
606920‐7                                            $     9.00
606922‐3                                            $    13.50




                                    Page 53 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 55 of 66 Page ID
                                  #:36363


606923‐1                                            $       9.00
606924‐0                                            $      13.50
606925‐8                                            $      18.00
606926‐6                                            $       9.00
606927‐4                                            $      22.50
606928‐2                                            $      27.00
606929‐0                                            $       9.00
606930‐4                                            $      40.50
606931‐2                                            $      22.50
606932‐0                                            $       4.50
606933‐9                                            $     157.50
606934‐7                                            $       9.00
606935‐5                                            $      18.00
606936‐3                                            $      31.50
606937‐1                                            $      13.50
606939‐8                                            $       9.00
606940‐1                                            $     225.00
606942‐8                                            $       4.50
606943‐6                                            $      54.00
606944‐4                                            $      90.00
606945‐2                                            $      54.00
606946‐0                                            $     639.00
606947‐9                                            $      18.00
606948‐7                                            $      13.50
606951‐7                                            $     166.50
606952‐5                                            $      31.50
606954‐1                                            $       9.00
606957‐6                                            $      13.50
606958‐4                                            $      13.50
606960‐6                                            $       9.00
606965‐7                                            $       9.00
606966‐5                                            $     450.00
606967‐3                                            $       9.00
606968‐1                                            $     189.00
606969‐0                                            $      67.50
606970‐3                                            $       4.50
606972‐0                                            $     450.00
606974‐6                                            $      90.00
606976‐2                                            $      85.50
606977‐0                                            $      18.00
606978‐9                                            $       4.50
606979‐7                                            $      13.50
606980‐0                                            $       4.50
606983‐5                                            $     225.00
606986‐0                                            $     675.00
606987‐8                                            $     450.00
606988‐6                                            $     234.00
606989‐4                                            $     450.00
606995‐9                                            $     180.00
606996‐7                                            $      27.00
606997‐5                                            $      31.50
606999‐1                                            $      45.00
607005‐1                                            $     450.00
607006‐0                                            $     742.50
607007‐8                                            $   7,042.50
607010‐8                                            $       4.50
607011‐6                                            $       4.50
607012‐4                                            $       9.00
607013‐2                                            $       9.00
607014‐0                                            $       4.50
607016‐7                                            $     225.00
607017‐5                                            $     144.00
607018‐3                                            $      18.00
607019‐1                                            $      45.00
607022‐1                                            $      67.50
607024‐8                                            $     697.50
607027‐2                                            $       4.50
607028‐0                                            $     900.00
607029‐9                                            $     270.00




                                    Page 54 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 56 of 66 Page ID
                                  #:36364


607030‐2                                            $      72.00
607031‐0                                            $      18.00
607032‐9                                            $       9.00
607033‐7                                            $     211.50
607034‐5                                            $       9.00
607036‐1                                            $       4.50
607038‐8                                            $     225.00
607040‐0                                            $       9.00
607041‐8                                            $       4.50
607046‐9                                            $      18.00
607047‐7                                            $      18.00
607048‐5                                            $       4.50
607051‐5                                            $      36.00
607052‐3                                            $      27.00
607053‐1                                            $      76.50
607054‐0                                            $      27.00
607055‐8                                            $     450.00
607057‐4                                            $       4.50
607058‐2                                            $      13.50
607063‐9                                            $      22.50
607065‐5                                            $      85.50
607066‐3                                            $      13.50
607067‐1                                            $       9.00
607068‐0                                            $       9.00
607069‐8                                            $       9.00
607070‐1                                            $       4.50
607071‐0                                            $       4.50
607072‐8                                            $       4.50
607073‐6                                            $       4.50
607074‐4                                            $      13.50
607075‐2                                            $       4.50
607076‐0                                            $       4.50
607077‐9                                            $       4.50
607078‐7                                            $       4.50
607079‐5                                            $       4.50
607081‐7                                            $      13.50
607082‐5                                            $       9.00
607083‐3                                            $       9.00
607084‐1                                            $      13.50
607085‐0                                            $       9.00
607086‐8                                            $       9.00
607090‐6                                            $       9.00
607092‐2                                            $       9.00
607094‐9                                            $       4.50
607096‐5                                            $       9.00
607098‐1                                            $      13.50
607099‐0                                            $       4.50
607101‐5                                            $      36.00
607102‐3                                            $       9.00
607103‐1                                            $       9.00
607104‐0                                            $       4.50
607105‐8                                            $       4.50
607106‐6                                            $      13.50
607107‐4                                            $       4.50
607109‐0                                            $       9.00
607116‐3                                            $       9.00
607118‐0                                            $      13.50
607119‐8                                            $       9.00
607120‐1                                            $      45.00
607121‐0                                            $     450.00
607133‐3                                            $      18.00
607143‐0                                            $     450.00
607144‐9                                            $     675.00
607145‐7                                            $      67.50
607146‐5                                            $      67.50
607149‐0                                            $     135.00
607150‐3                                            $     225.00
607154‐6                                            $   1,350.00
607157‐0                                            $     450.00




                                    Page 55 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 57 of 66 Page ID
                                  #:36365


607159‐7                                            $     157.50
607162‐7                                            $     337.50
607165‐1                                            $     675.00
607166‐0                                            $     225.00
607170‐8                                            $     450.00
607171‐6                                            $     225.00
607172‐4                                            $      13.50
607175‐9                                            $      40.50
607177‐5                                            $      13.50
607181‐3                                            $      18.00
607182‐1                                            $      13.50
607183‐0                                            $       9.00
607184‐8                                            $      45.00
607185‐6                                            $      49.50
607186‐4                                            $     225.00
607187‐2                                            $      90.00
607188‐0                                            $      54.00
607190‐2                                            $      22.50
607191‐0                                            $      58.50
607192‐9                                            $      67.50
607193‐7                                            $      45.00
607194‐5                                            $     135.00
607195‐3                                            $     157.50
607197‐0                                            $      90.00
607198‐8                                            $     391.50
607200‐3                                            $      18.00
607204‐6                                            $      90.00
607208‐9                                            $      49.50
607213‐5                                            $      13.50
607215‐1                                            $      27.00
607216‐0                                            $      18.00
607217‐8                                            $      18.00
607218‐6                                            $      18.00
607225‐9                                            $     310.50
607228‐3                                            $     225.00
607229‐1                                            $     112.50
607231‐3                                            $       9.00
607233‐0                                            $       4.50
607234‐8                                            $      67.50
607235‐6                                            $      31.50
607237‐2                                            $     454.50
607239‐9                                            $      45.00
607242‐9                                            $      13.50
607243‐7                                            $      18.00
607245‐3                                            $     450.00
607252‐6                                            $     202.50
607253‐4                                            $     153.00
607257‐7                                            $      90.00
607260‐7                                            $     225.00
607262‐3                                            $      36.00
607263‐1                                            $     225.00
607268‐2                                            $   1,125.00
607271‐2                                            $      18.00
607273‐9                                            $      22.50
607274‐7                                            $      22.50
607275‐5                                            $      13.50
607280‐1                                            $      31.50
607281‐0                                            $      22.50
607282‐8                                            $       4.50
607283‐6                                            $      27.00
607284‐4                                            $      58.50
607286‐0                                            $      18.00
607288‐7                                            $     225.00
607291‐7                                            $     112.50
607294‐1                                            $     225.00
607298‐4                                            $     450.00
607299‐2                                            $     112.50
607301‐8                                            $     112.50
607303‐4                                            $     225.00




                                    Page 56 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 58 of 66 Page ID
                                  #:36366


607304‐2                                            $     414.00
607305‐0                                            $   1,800.00
607306‐9                                            $     112.50
607307‐7                                            $     112.50
607308‐5                                            $     202.50
607309‐3                                            $     450.00
607310‐7                                            $     450.00
607311‐5                                            $      40.50
607315‐8                                            $     112.50
607317‐4                                            $      90.00
607319‐0                                            $     630.00
607321‐2                                            $      13.50
607322‐0                                            $     787.50
607326‐3                                            $     450.00
607327‐1                                            $     135.00
607328‐0                                            $      31.50
607331‐0                                            $     112.50
607335‐2                                            $      13.50
607336‐0                                            $       4.50
607337‐9                                            $      13.50
607338‐7                                            $       4.50
607339‐5                                            $      22.50
607340‐9                                            $      36.00
607343‐3                                            $      40.50
607344‐1                                            $     337.50
607346‐8                                            $     198.00
607349‐2                                            $      22.50
607350‐6                                            $      45.00
607351‐4                                            $      22.50
607352‐2                                            $      27.00
607353‐0                                            $      67.50
607354‐9                                            $       4.50
607355‐7                                            $      13.50
607357‐3                                            $     112.50
607358‐1                                            $     112.50
607359‐0                                            $      18.00
607360‐3                                            $      18.00
607361‐1                                            $      27.00
607366‐2                                            $      72.00
607373‐5                                            $      54.00
607375‐1                                            $       9.00
607378‐6                                            $      67.50
607379‐4                                            $       9.00
607380‐8                                            $      13.50
607381‐6                                            $      13.50
607382‐4                                            $      27.00
607383‐2                                            $      18.00
607386‐7                                            $      13.50
607388‐3                                            $      22.50
607390‐5                                            $       9.00
607393‐0                                            $      18.00
607395‐6                                            $     900.00
607399‐9                                            $      49.50
607402‐2                                            $     450.00
607403‐0                                            $     450.00
607405‐7                                            $       4.50
607410‐3                                            $      94.50
607411‐1                                            $      13.50
607412‐0                                            $       9.00
607413‐8                                            $       9.00
607414‐6                                            $       9.00
607415‐4                                            $      22.50
607417‐0                                            $      58.50
607418‐9                                            $     225.00
607423‐5                                            $   2,250.00
607424‐3                                            $     144.00
607425‐1                                            $     202.50
607427‐8                                            $     225.00
607429‐4                                            $      76.50




                                    Page 57 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 59 of 66 Page ID
                                  #:36367


607433‐2                                            $    13.50
607436‐7                                            $    18.00
607438‐3                                            $     4.50
607439‐1                                            $     4.50
607440‐5                                            $    45.00
607444‐8                                            $    13.50
607446‐4                                            $     9.00
607448‐0                                            $     4.50
607452‐9                                            $   157.50
607453‐7                                            $    13.50
607454‐5                                            $    26.53
607458‐8                                            $    22.50
607460‐0                                            $     9.00
607462‐6                                            $    27.00
607463‐4                                            $    13.50
607464‐2                                            $   252.00
607465‐0                                            $   405.00
607473‐1                                            $     4.50
607480‐4                                            $   225.00
607481‐2                                            $   450.00
607486‐3                                            $    13.50
607488‐0                                            $     9.00
607489‐8                                            $    13.50
607490‐1                                            $   153.00
607493‐6                                            $     9.00
607497‐9                                            $     4.50
607499‐5                                            $   225.00
607506‐1                                            $   450.00
607507‐0                                            $   117.00
607508‐8                                            $    31.50
607509‐6                                            $   126.00
607514‐2                                            $    18.00
607519‐3                                            $   450.00
607531‐2                                            $    63.00
607615‐7                                            $    99.00
607616‐5                                            $    54.00
607617‐3                                            $    13.50
607618‐1                                            $    13.50
607622‐0                                            $    54.00
607624‐6                                            $    13.50
607625‐4                                            $   571.50
607627‐0                                            $    18.00
607628‐9                                            $    13.50
607629‐7                                            $   607.50
607630‐0                                            $    13.50
607632‐7                                            $   900.00
607633‐5                                            $    62.10
607635‐1                                            $    40.50
607640‐8                                            $    18.00
607641‐6                                            $     4.50
607642‐4                                            $     9.00
607643‐2                                            $    22.50
607644‐0                                            $     9.00
607645‐9                                            $    13.50
607646‐7                                            $    13.50
607647‐5                                            $    18.00
607648‐3                                            $   900.00
607652‐1                                            $   450.00
607656‐4                                            $     9.00
607657‐2                                            $     9.00
607658‐0                                            $     4.50
607659‐9                                            $     9.00
607660‐2                                            $    18.00
607661‐0                                            $    63.00
607662‐9                                            $    99.00
607663‐7                                            $     9.00
607665‐3                                            $    13.50
607666‐1                                            $    45.00
607667‐0                                            $    90.00




                                    Page 58 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 60 of 66 Page ID
                                  #:36368


607669‐6                                            $      18.00
607670‐0                                            $      36.00
607674‐2                                            $      22.50
607675‐0                                            $     225.00
607676‐9                                            $      13.50
607677‐7                                            $     900.00
607678‐5                                            $      31.50
607679‐3                                            $      45.00
607680‐7                                            $      13.50
607681‐5                                            $      45.00
607682‐3                                            $      45.00
607683‐1                                            $      67.50
607684‐0                                            $      13.50
607685‐8                                            $      54.00
607686‐6                                            $      90.00
607687‐4                                            $     675.00
607688‐2                                            $     450.00
607689‐0                                            $      31.50
607690‐4                                            $      45.00
607691‐2                                            $      18.00
607692‐0                                            $      85.50
607694‐7                                            $      31.50
607695‐5                                            $      22.50
607696‐3                                            $      27.00
607699‐8                                            $      27.00
607703‐0                                            $       9.00
607704‐8                                            $       4.50
607706‐4                                            $       4.50
607707‐2                                            $      81.00
607710‐2                                            $      27.00
607711‐0                                            $      22.50
607712‐9                                            $      67.50
607713‐7                                            $     112.50
607714‐5                                            $      18.00
607715‐3                                            $      13.50
607716‐1                                            $       9.00
607720‐0                                            $       9.00
607721‐8                                            $      22.50
607722‐6                                            $      63.00
607724‐2                                            $      27.00
607725‐0                                            $      54.00
607728‐5                                            $       9.00
607729‐3                                            $      22.50
607731‐5                                            $     900.00
607734‐0                                            $       9.00
607735‐8                                            $       9.00
607736‐6                                            $       4.50
607737‐4                                            $       4.50
607738‐2                                            $      22.50
607739‐0                                            $     675.00
607740‐4                                            $      13.50
607743‐9                                            $   2,250.00
607752‐8                                            $       9.00
607756‐0                                            $      27.00
607757‐9                                            $     238.50
607759‐5                                            $      31.50
607760‐9                                            $       9.00
607761‐7                                            $      54.00
607762‐5                                            $     148.50
607768‐4                                            $      13.50
607769‐2                                            $      22.50
607773‐0                                            $      54.00
607775‐7                                            $      13.50
607776‐5                                            $     675.00
607780‐3                                            $       9.00
607782‐0                                            $       9.00
607783‐8                                            $      13.50
607784‐6                                            $      13.50
607785‐4                                            $      54.00




                                    Page 59 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 61 of 66 Page ID
                                  #:36369


607786‐2                                            $         9.00
607787‐0                                            $         9.00
607788‐9                                            $         9.00
607791‐9                                            $       171.00
607794‐3                                            $       225.00
607795‐1                                            $        27.00
607796‐0                                            $        18.00
607798‐6                                            $         9.00
607799‐4                                            $       450.00
607800‐1                                            $        18.00
607803‐6                                            $         9.00
607804‐4                                            $         9.00
607806‐0                                            $       450.00
607807‐9                                            $        45.00
607808‐7                                            $         9.00
607809‐5                                            $        27.00
607810‐9                                            $        76.50
607812‐5                                            $        27.00
607817‐6                                            $        54.00
607820‐6                                            $        18.00
607822‐2                                            $         9.00
608003‐0                                            $         9.00
608004‐9                                            $        13.50
608006‐5                                            $         9.00
608007‐3                                            $        27.00
608009‐0                                            $       202.50
608012‐0                                            $         9.00
608017‐0                                            $         4.50
608019‐7                                            $       112.50
608025‐1                                            $        27.00
608027‐8                                            $        13.50
608029‐4                                            $       900.00
608030‐8                                            $     6,030.00
608031‐6                                            $        45.00
608032‐4                                            $        22.50
608035‐9                                            $        45.00
608041‐3                                            $        13.50
608043‐0                                            $       112.50
608044‐8                                            $        13.50
608047‐2                                            $        13.50
608048‐0                                            $        81.00
608050‐2                                            $        22.50
608052‐9                                            $        36.00
608053‐7                                            $        45.00
608057‐0                                            $    59,494.50
608058‐8                                            $     2,970.00
608059‐6                                            $    10,314.00
608060‐0                                            $     3,105.00
608061‐8                                            $       472.50
608065‐0                                            $       688.50
608068‐5                                            $     3,298.50
608069‐3                                            $     4,059.00
608070‐7                                            $     3,888.00
608071‐5                                            $    15,066.00
608072‐3                                            $    39,870.00
608073‐1                                            $       675.00
608074‐0                                            $       157.50
608075‐8                                            $     1,350.00
608076‐6                                            $     1,350.00
608077‐4                                            $       270.00
608078‐2                                            $     9,675.00
608081‐2                                            $    22,968.00
608082‐0                                            $       229.50
608086‐3                                            $     4,950.00
608088‐0                                            $    82,800.00
608089‐8                                            $     4,824.00
608091‐0                                            $    63,450.00
608092‐8                                            $     1,314.00
608093‐6                                            $   154,467.00




                                    Page 60 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 62 of 66 Page ID
                                  #:36370


608094‐4                                            $         252.00
608095‐2                                            $         463.50
608096‐0                                            $      18,634.50
608097‐9                                            $       1,458.00
608098‐7                                            $       2,151.00
608099‐5                                            $          99.00
608100‐2                                            $         657.00
608109‐6                                            $     128,700.00
608110‐0                                            $      13,950.00
608111‐8                                            $      14,850.00
608112‐6                                            $       6,300.00
608113‐4                                            $      34,650.00
608114‐2                                            $   2,231,608.50
608115‐0                                            $       3,757.50
608117‐7                                            $      52,699.50
608118‐5                                            $       6,025.50
608119‐3                                            $         247.50
608120‐7                                            $      33,070.50
608121‐5                                            $         463.50
608127‐4                                            $       4,050.00
608128‐2                                            $       1,795.50
608129‐0                                            $         747.00
608130‐4                                            $      12,019.50
608131‐2                                            $       2,448.00
608133‐9                                            $       1,350.00
608134‐7                                            $       4,320.00
608135‐5                                            $       3,172.50
608136‐3                                            $       4,545.00
608137‐1                                            $       4,896.00
608140‐1                                            $       5,400.00
608141‐0                                            $         337.50
608142‐8                                            $       2,596.50
608145‐2                                            $      11,560.50
608146‐0                                            $         108.00
608148‐7                                            $       8,235.00
608149‐5                                            $         922.50
608151‐7                                            $       1,170.00
608154‐1                                            $       9,792.00
608155‐0                                            $      17,325.00
608156‐8                                            $         810.00
608157‐6                                            $       1,462.50
608158‐4                                            $       3,352.50
608160‐6                                            $      24,750.00
608162‐2                                            $      54,450.00
608163‐0                                            $       1,935.00
608164‐9                                            $       3,780.00
608165‐7                                            $       3,559.50
608173‐8                                            $       1,192.50
608175‐4                                            $       4,050.00
608177‐0                                            $          45.00
608178‐9                                            $         157.50
608180‐0                                            $         900.00
608186‐0                                            $       3,609.00
608190‐8                                            $         544.50
608195‐9                                            $         936.00
608196‐7                                            $       2,371.50
608197‐5                                            $      14,287.50
608199‐1                                            $         450.00
608200‐9                                            $      84,784.50
608201‐7                                            $       4,275.00
608202‐5                                            $      14,580.00
608203‐3                                            $         747.00
608204‐1                                            $       2,839.50
608205‐0                                            $     144,517.50
608206‐8                                            $     289,796.90
608207‐6                                            $         315.00
608208‐4                                            $      23,337.00
608209‐2                                            $          90.00
608210‐6                                            $       1,012.50




                                    Page 61 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 63 of 66 Page ID
                                  #:36371


608211‐4                                            $       3,262.50
608212‐2                                            $       2,700.00
608213‐0                                            $      17,716.50
608214‐9                                            $       3,051.00
608215‐7                                            $       1,525.50
608216‐5                                            $      16,650.00
608217‐3                                            $       1,170.00
608218‐1                                            $      69,228.00
608219‐0                                            $         279.00
608220‐3                                            $       4,207.50
608221‐1                                            $      10,260.00
608222‐0                                            $       2,592.00
608223‐8                                            $      36,900.00
608224‐6                                            $       1,867.50
608225‐4                                            $      24,300.00
608226‐2                                            $      26,550.00
608227‐0                                            $         904.50
608228‐9                                            $      18,949.50
608229‐7                                            $         427.50
608230‐0                                            $       3,600.00
608231‐9                                            $       4,050.00
608232‐7                                            $      18,612.00
608233‐5                                            $          18.00
608234‐3                                            $       2,700.00
608235‐1                                            $       3,960.00
608236‐0                                            $       5,512.50
608237‐8                                            $          90.00
608238‐6                                            $         567.00
608239‐4                                            $       8,100.00
608240‐8                                            $       3,195.00
608241‐6                                            $       2,250.00
608242‐4                                            $         216.00
608243‐2                                            $         184.50
608244‐0                                            $          22.50
608245‐9                                            $       2,313.00
608247‐5                                            $      31,950.00
608248‐3                                            $         450.00
608249‐1                                            $         759.25
608250‐5                                            $      10,350.00
608251‐3                                            $       1,350.00
608252‐1                                            $       1,350.00
608253‐0                                            $      12,172.50
608254‐8                                            $       1,800.00
608255‐6                                            $       2,700.00
608256‐4                                            $      27,900.00
608258‐0                                            $       1,655.00
608259‐9                                            $       3,150.00
608261‐0                                            $         450.00
608262‐9                                            $       3,078.00
608263‐7                                            $         189.00
608265‐3                                            $         450.00
608266‐1                                            $      16,369.20
608267‐0                                            $      13,905.00
608268‐8                                            $       3,775.50
608269‐6                                            $       3,645.00
608270‐0                                            $         400.50
608271‐8                                            $       3,235.50
608272‐6                                            $      45,765.00
608273‐4                                            $         598.50
608274‐2                                            $       6,664.50
608275‐0                                            $      19,377.00
608276‐9                                            $   2,900,304.00
608277‐7                                            $   7,269,669.00
608278‐5                                            $      11,250.00
608279‐3                                            $       5,400.00
608280‐7                                            $      18,292.50
608281‐5                                            $      10,575.00
608282‐3                                            $         297.00
608285‐8                                            $      13,864.50




                                    Page 62 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 64 of 66 Page ID
                                  #:36372


608286‐6                                            $     4,693.50
608287‐4                                            $     1,377.00
608288‐2                                            $     2,947.50
608289‐0                                            $     2,758.50
608290‐4                                            $     2,218.50
608291‐2                                            $       162.00
608292‐0                                            $   201,529.11
608293‐9                                            $       675.00
608294‐7                                            $     3,190.50
608296‐3                                            $    10,350.00
608297‐1                                            $    28,350.00
608298‐0                                            $     1,350.00
608299‐8                                            $       855.00
608301‐3                                            $     2,137.50
608302‐1                                            $    17,730.00
608303‐0                                            $     7,429.50
608304‐8                                            $     3,600.00
608305‐6                                            $     6,300.00
608306‐4                                            $     3,843.00
608307‐2                                            $     1,638.00
608308‐0                                            $     2,250.00
608309‐9                                            $     1,966.50
608310‐2                                            $     1,971.00
608311‐0                                            $     4,050.00
608312‐9                                            $    15,021.00
608313‐7                                            $     1,503.00
608314‐5                                            $     7,564.50
608315‐3                                            $     9,733.50
608316‐1                                            $     1,422.00
608317‐0                                            $     2,731.50
608318‐8                                            $    29,605.50
608319‐6                                            $    48,748.50
608320‐0                                            $     7,627.50
608321‐8                                            $     3,789.00
608322‐6                                            $     7,785.00
608323‐4                                            $     9,756.00
608324‐2                                            $    16,425.00
608325‐0                                            $       540.00
608326‐9                                            $     1,786.50
608327‐7                                            $        31.50
608328‐5                                            $        72.00
608330‐7                                            $    11,947.50
608331‐5                                            $     3,114.00
608332‐3                                            $       265.50
608333‐1                                            $     2,412.00
608334‐0                                            $     1,165.50
608335‐8                                            $     5,850.00
608336‐6                                            $     2,943.00
608337‐4                                            $       450.00
608339‐0                                            $       450.00
608340‐4                                            $     1,935.00
608341‐2                                            $    27,072.00
608342‐0                                            $     2,515.50
608343‐9                                            $    15,570.00
608344‐7                                            $     9,153.00
608345‐5                                            $     6,615.00
608346‐3                                            $     2,790.00
608347‐1                                            $    55,255.50
608348‐0                                            $     3,735.00
608349‐8                                            $     2,047.50
608350‐1                                            $       967.50
608351‐0                                            $     1,575.00
608352‐8                                            $       742.50
608353‐6                                            $     3,622.50
608354‐4                                            $    11,826.00
608355‐2                                            $    18,900.00
608356‐0                                            $       189.00
608359‐5                                            $       112.50
608360‐9                                            $       450.00




                                    Page 63 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 65 of 66 Page ID
                                  #:36373


608362‐5                                            $         225.00
608363‐3                                            $         337.50
608364‐1                                            $         225.00
608365‐0                                            $         112.50
608370‐6                                            $          99.00
608372‐2                                            $          27.00
608373‐0                                            $          27.00
608374‐9                                            $     570,163.50
608378‐1                                            $   3,099,645.00   updated to Valid
608379‐0                                            $     111,195.00
608381‐1                                            $   1,073,646.00
608382‐0                                            $     410,368.50
608383‐8                                            $     355,050.00   Filer has indicated they will update claim data.
608385‐4                                            $       4,950.00
608386‐2                                            $     949,927.50
608389‐7                                            $      13,950.00
608390‐0                                            $     170,356.50   updated to Valid
608392‐7                                            $     100,800.00
608395‐1                                            $     181,800.00
608397‐8                                            $     495,000.00
608398‐6                                            $      10,183.50
608399‐4                                            $      48,730.50
608400‐1                                            $     171,000.00
608405‐2                                            $     193,290.00
608406‐0                                            $       2,281.50
608407‐9                                            $     428,422.50   updated to Valid
608408‐7                                            $     691,200.00
608409‐5                                            $       6,705.00
608412‐5                                            $      18,814.50
608416‐8                                            $      14,409.00
608417‐6                                            $      46,350.00
608419‐2                                            $      33,772.50
608422‐2                                            $       1,057.50
608423‐0                                            $       5,400.00
608425‐7                                            $      30,181.50
608427‐3                                            $       5,184.00
608431‐1                                            $       1,719.00
608432‐0                                            $       1,026.00
608433‐8                                            $       3,838.50
608434‐6                                            $       3,321.00
608435‐4                                            $      87,750.00
608439‐7                                            $      14,400.00
608442‐7                                            $      27,184.50
608443‐5                                            $      22,050.00
608444‐3                                            $       3,037.50
608452‐4                                            $      16,947.00
608453‐2                                            $       1,584.00
608454‐0                                            $      45,220.50
608455‐9                                            $      41,683.50
608456‐7                                            $      12,321.00
608457‐5                                            $       3,150.00
608458‐3                                            $         535.50
608459‐1                                            $       2,515.50
608460‐5                                            $       1,350.00
608461‐3                                            $       1,350.00
608462‐1                                            $         238.50
608463‐0                                            $       3,150.00
608465‐6                                            $       2,803.50
608470‐2                                            $         445.50
608474‐5                                            $      53,784.00
608475‐3                                            $          76.50
608476‐1                                            $      55,957.50
608481‐8                                            $       2,718.00
608482‐6                                            $      78,300.00
608483‐4                                            $      16,200.00
608485‐0                                            $       3,622.50
608489‐3                                            $      14,400.00
608498‐2                                            $      20,700.00
608522‐9                                            $      83,412.00




                                    Page 64 of 65
 Case 8:15-cv-00865-DOC-SHK Document 800-1 Filed 10/09/20 Page 66 of 66 Page ID
                                  #:36374


608527‐0                                            $       4,050.00
608534‐2                                            $       4,500.00
608535‐0                                            $       1,350.00
608595‐4                                            $       1,080.00
608596‐2                                            $         292.50
608597‐0                                            $       1,471.50
608598‐9                                            $      16,632.00
608599‐7                                            $      14,598.00
608600‐4                                            $      11,146.50
608601‐2                                            $      42,322.50
608602‐0                                            $      10,795.50
608603‐9                                            $       4,050.00
608605‐5                                            $      30,622.47
608606‐3                                            $       6,932.24
608607‐1                                            $      94,720.50
608608‐0                                            $       3,150.00
608609‐8                                            $      17,865.00
608610‐1                                            $       3,703.50
608611‐0                                            $      10,503.00
608612‐8                                            $       4,189.50
608613‐6                                            $      20,272.50
608614‐4                                            $       2,394.00
608615‐2                                            $       4,473.00
608616‐0                                            $       1,894.50
608617‐9                                            $         571.50
608618‐7                                            $       3,910.50
608619‐5                                            $       1,354.50
608620‐9                                            $         522.00
608621‐7                                            $      19,278.00
608622‐5                                            $       2,466.00
608623‐3                                            $       3,775.50
608624‐1                                            $       3,771.00
608625‐0                                            $       3,618.00
608626‐8                                            $       3,208.50
608627‐6                                            $   1,107,607.50
608628‐4                                            $       2,749.50
608629‐2                                            $       3,802.50
608630‐6                                            $       3,424.50
608631‐4                                            $      23,980.50
608633‐0                                            $       4,104.00
608634‐9                                            $      22,428.00
608635‐7                                            $      20,565.00
608636‐5                                            $      66,618.00




                                    Page 65 of 65
